Exhibit 10.7

The Fairmont Scottsdale Princess

PURCHASE AND SALE AGREEMENT

BETWEEN

SCOTTSDALE PRINCESS PARTNERSHIP,

a general partnership formed under the laws of Arizona

AS SELLER

AND

SHR SCOTTSDALE, L.L.C.,

a Delaware limited liability company

AS PURCHASER

June 30, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I PURCHASE AND SALE

   1           1.1    Agreement of Purchase and Sale    1   1.2    Property
Defined    2   1.3    Permitted Exceptions    2   1.4    Purchase Price    2  
1.5    Payment of Purchase Price    3   1.6    Delivery to Title Company    3  
1.7    1031 Exchange    3   ARTICLE II TITLE AND SURVEY    4   2.1    Title
Examination; Commitment for Title Insurance    4   2.2    Survey    4   2.3   
Title Objections; Cure of Title Objections    4   2.4    Conveyance of Title   
4   2.5    Pre-Closing “Gap” Title Defects    5

ARTICLE III INSPECTION PERIOD

   5   3.1    Right of Inspection    5   3.2    Right of Termination    6

ARTICLE IV CLOSING

   7   4.1    Time and Place    7   4.2    Seller’s Obligations at Closing    7
  4.3    Purchaser’s Obligations at Closing    9   4.4    Title Company’s
Obligations at Closing    9   4.5    Apportionments    10   4.6    Inventories
   12

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

4.7

  Accounts Receivable and Accounts Payable    13  

4.8

  Cash; House Banks; Reserves    14  

4.9

  Reservation and Other Deposits    14  

4.10

  Safes and Baggage    14  

4.11

  Employees; 401(k) Plan    15  

4.12

  Property Not Included In Sale    15  

4.13

  Settlement of Apportionments    15  

4.14

  Closing Costs    16  

4.15

  Utility Services and Deposits    16  

4.16

  Capital Programs    16  

4.17

  Post-Closing Adjustments and Collections    17  

4.18

  Conditions Precedent to Obligation of Purchaser    17  

4.19

  Conditions Precedent to Obligation of Seller    18  

4.20

  Report of Bulk Sale    18  

4.21

  Notice of Mortgage, Pledge or Purchase    18

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS

   19  

5.1

  Representations and Warranties of Seller    19  

5.2

  Knowledge Defined    21  

5.3

  Survival of Seller’s Representations and Warranties    22  

5.4

  Covenants of Seller    23  

5.5

  Representations and Warranties of Purchaser    25  

5.6

  Survival of Purchaser’s Representations and Warranties    25  

5.7

  Covenants of Purchaser    25  

5.8

  Alcoholic Beverage Licenses    25

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page            5.9    Employee and Related Matters    26

ARTICLE VI DEFAULT

   27    6.1    Default by Purchaser    27    6.2    Default by Seller    27

ARTICLE VII RISK OF LOSS

   28    7.1    Minor Damage    28    7.2    Major Damage    28    7.3   
Definition of “Major” Loss or Damage    28

ARTICLE VIII COMMISSIONS

   29    8.1    Brokerage Commissions    29

ARTICLE IX DISCLAIMERS AND WAIVERS

   29    9.1    No Reliance on Documents    29    9.2    Disclaimers    29   
9.3    Effect and Survival of Disclaimers    31

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page

ARTICLE X MISCELLANEOUS

   31    10.1    Confidentiality    31    10.2    Public Disclosure    31   
10.3    Discharge of Obligations    32    10.4    Assignment    32    10.5   
Notices    32    10.6    Binding Effect    33    10.7    Modifications    33   
10.8    Tenant Notification Letter    33    10.9    Time of the Essence;
Calculation of Time Periods    33    10.10    Successors and Assigns    33   
10.11    Entire Agreement    33    10.12    Further Assurances    33    10.13   
Counterparts; Signatures    34    10.14    Severability    34    10.15   
Applicable Law    34    10.16    No Third Party Beneficiary    34    10.17   
Exhibits    34    10.18    Captions    35    10.19    Construction    35   
10.20    Termination of Agreement    35    10.21    No Personal Liability    35
   10.22    Costs of Enforcement    36    10.23    Currency    36

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

              Page  

10.24

   Survival    36  

10.25

   Exclusivity    36  

10.26

   Title Company’s Agreement    36

 

v



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made to be effective as of
the 30th day of June, 2006 (the “Effective Date”), by and between Scottsdale
Princess Partnership, a general partnership formed under the laws of Arizona
(“Seller”), having an office at 100 Wellington Street West, Suite 1600, Toronto,
Ontario, Canada M5K 1B7 and SHR Scottsdale, L.L.C., a Delaware limited liability
company (“Purchaser”), having an office at 77 West Wacker Drive, Suite 4600,
Chicago, Illinois 60601.

ARTICLE I

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale. Subject to the terms and on the conditions
set forth in this Agreement, Seller agrees to sell and convey and Purchaser
agrees to purchase the following:

(a) Fee simple ownership of that certain land more particularly described on
Exhibit A-1 (the “Fee Component”) and Seller’s leasehold interest under the
Ground Lease (as defined below) in that certain land more particularly described
on Exhibit A-2, each situated in Scottsdale, Arizona, and together with all and
singular the rights and appurtenances pertaining to such land, including any
right, title and interest of Seller in and to adjacent streets, alleys or
rights-of-way (the property described in this clause (a) of Section 1.1 is
referred to collectively as the “Land”). The term “Ground Lease” shall refer to
that certain Lease dated as of December 30, 1985, by and between the City of
Scottsdale, Arizona, as landlord, and the Scottsdale Princess Partnership, as
tenant, as amended by amendments dated as of November 17, 1986, April 4,
1995, December 23, 2002 (including both a 3rd amendment and a Wall and Sign
Agreement) and reflected in a Memorandum of Ground Lease and Right of First
Refusal dated as of November 21, 1986;

(b) the buildings, structures, fixtures and other improvements on the Land,
including, without limitation, that certain hotel facility (“Hotel”) having
approximately 651 guest rooms, commonly known as “The Fairmont Scottsdale
Princess”, and related facilities and improvements (collectively, the
“Improvements”);

(c) all tangible personal property upon the Land or within the Improvements,
used in connection with the operation of the Land and the Improvements, but
excluding those items described on Exhibit B (the property described in clause
(c) of this Section 1.1 is referred to collectively as the “Personal Property”);

(d) all of Seller’s right, title and interest in and to those leases (the
“Leases”) more fully described on Exhibit C (the “Lease Schedule”);

(e) all of Seller’s right, title and interest in and to (i) all assignable
contracts and agreements (collectively, the “Operating Agreements”) relating to
the upkeep, repair, maintenance or operation of the Land, Improvements or
Personal Property which will extend beyond the date of “Closing” (as such term
is defined in Section 4.1) and (ii) all assignable existing warranties and
guaranties issued to Seller in connection with the Improvements or the Personal
Property (the property described in this clause (e) of Section 1.1 is referred
to collectively as the “Intangibles”);



--------------------------------------------------------------------------------

(f) all transferable consents, authorizations, variances or waivers, licenses,
permits and approvals from any governmental or quasi-governmental agency,
department, board, commission, bureau or other entity or instrumentality
(collectively, the “Licenses”), including, without limitation, those with
respect to use, utilities, building, fire, life safety, traffic and zoning (but
excluding any alcoholic beverage licenses);

(g) all of Seller’s right, title and interest in and to all inventories of
supplies used in connection with the operation of the Hotel, including, without
limitation, paper goods, brochures, office supplies, unopened food and beverage
inventory (subject to the payment required under Section 4.6 and excluding
alcoholic beverages, which shall be transferred only in accordance with
Section 5.8), chinaware, glassware, flatware, table linens, soap, gasoline, fuel
oil, and other operational and guest supplies currently located at the Hotel,
subject to depletions, replacements and additions in the ordinary course of
operating the Hotel (provided that Seller shall maintain its normal
replenishment and replacement expenditures for such inventories until the date
of Closing), and subject to any applicable transfer and use restrictions set
forth in the Operating Agreements or the Leases (collectively, the “Inventory”);

(h) the books, records, files, guest registers, rental and reservation records,
any customer or frequent guest lists of Seller, maintenance records and any
plans, specifications and operating manuals of or held in connection with the
operation and maintenance of the Hotel (collectively, the “Books”), exclusive of
(i) original Books which Seller desires to retain, provided that Seller provides
copies thereof to Purchaser, (ii) Seller’s income tax and accounting records,
and (iii) any “Proprietary Materials” of Fairmont Hotels & Resorts (U.S.) Inc.
(“Operator”), as defined in the Hotel Management Agreement (the “New HMA”)
attached to this Agreement as Exhibit O;

(i) the advance reservations and bookings for the Hotel, as the same may be
amended, canceled and renewed (the “Reservations”) and advance deposits made in
respect thereof (the “Reservation Deposits”); and

(j) all of Seller’s right, title and interest in and to all intangible personal
property relating solely to ownership and operation of the Land, Hotel and
Improvements, including, without limitation, names related to the Hotel and all
related goodwill and domain names, excepting, however, any Operator Names,
Operator Symbols or other Proprietary Materials of Operator, all as defined in
the New HMA. The property described in this clause (j) of Section 1.1 is
referred to as the “Intellectual Property.”

1.2 Property Defined. The property described in Section 1.1 is referred to
collectively as the “Property.”

1.3 Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, permitted exceptions pursuant to Article II
(collectively, the “Permitted Exceptions”).

1.4 Purchase Price. Seller shall sell and Purchaser shall purchase the Property
for a total of THREE HUNDRED SIXTY MILLION DOLLARS ($360,000,000) (the “Purchase

 

2



--------------------------------------------------------------------------------

Price”), as increased or decreased by prorations and adjustments provided for in
this Agreement. Seller and Purchaser acknowledge and agree that (a) Three
Hundred Forty Four Million Dollars ($344,000,000) of the Purchase Price is
allocable to the Land and the Improvements and (b) Fifteen Million Dollars
($15,000,000) of such figure is allocable to the Residential Development Parcel.
Seller and Purchaser shall complete and sign a conveyance tax certificate
required in connection with the transaction setting forth information consistent
with the agreement set forth in clause (a).

1.5 Payment of Purchase Price. The Purchase Price, as increased or decreased by
prorations and adjustments provided for in this Agreement and less the amount of
the Deposit (as defined and payable by Purchaser in accordance with Section 6.1
below), shall be payable in full at Closing in cash by wire transfer of
immediately available federal funds to a bank account designated by Lawyer’s
Title Insurance Corporation (“Title Company”) in writing to Purchaser prior to
the Closing. Said funds shall be so deposited at least one (1) business day
prior to the date of Closing.

1.6 Delivery to Title Company. Upon mutual execution of this Agreement, the
parties shall deposit an executed copy of this Agreement with Title Company and
this Agreement shall (along with the escrow instructions described in
Section 1.6 and such supplementary instructions not inconsistent with this
Agreement as either party hereto may deliver to Title Company) serve as escrow
instructions to Title Company for the consummation of the purchase and sale
contemplated hereby. Seller and Purchaser agree to execute such additional
escrow instructions as Title Company may reasonably require and which are not
inconsistent with the provisions hereof; provided, however, that in the event of
any conflict between the provisions of this Agreement and any supplementary
escrow instructions, the terms of this Agreement shall control.

1.7 1031 Exchange. If any party hereto elects (the “Electing Party”) to conduct
a tax free exchange under Section 1031 of the Internal Revenue Code, as amended,
then the other party hereto agrees to cooperate (the “Cooperating Party”) with
the Electing Party in conducting such tax free exchange under such Section 1031
of the Code relating to this transaction. In the event of such an election, the
Electing Party agrees to indemnify, defend and hold the Cooperating Party
harmless from and against any and all claims, demands, causes of action,
liabilities, costs and expenses, including reasonable attorneys’ fees and costs
of litigation, that the Cooperating Party may suffer or incur by reason of such
exchange. Purchaser and Seller expressly reserve the right to assign their
rights, but not their obligations, hereunder to a Qualified Intermediary as
provided in IRC Reg. 1.1031(k)-1(g)(4) on or before the Closing Date. Each
Cooperating Party agrees to cooperate, but at no cost, expense or risk to said
Cooperating Party, and take any actions reasonably requested by the Electing
Party to cause such exchange to be consummated and to qualify as a like kind
exchange under such Section 1031 of the Code, including, but not limited to,
(a) permitting this Agreement to be assigned to a Qualified Intermediary and
(b) conveying the Property to, or at the direction of, the Qualified
Intermediary. In no event, however, shall any such exchange extend, delay or
otherwise adversely affect the Closing Date (except as contemplated in
Section 4.1, below). The provisions of this Section shall survive the Closing.
All references in this paragraph to tax-free exchange under Section 1031 of the
Code shall include “reverse exchanges” as set forth in Revenue Procedure
2000-37, 2000-2 C.B. 308..

 

3



--------------------------------------------------------------------------------

ARTICLE II

TITLE AND SURVEY

2.1 Title Examination; Commitment for Title Insurance. Purchaser has obtained
from the Title Company an ALTA Commitment for Title Insurance dated June 20,
2006 and issued under File No. 01550233 (the “Title Commitment”) covering the
Property. Purchaser shall have until the close of the Inspection Period (as
defined below) to review the Title Commitment and at Closing to obtain from the
Title Company an owner’s policy of title insurance in the full amount of the
Purchase Price pursuant to Section 2.4.

2.2 Survey. The parties acknowledge that Seller has delivered to Purchaser and
the Title Company Seller’s existing ALTA survey of the Property (the “Survey”).
Purchaser may, at its sole cost and expense, update and recertify the Survey.

2.3 Title Objections; Cure of Title Objections. Purchaser acknowledges that any
item contained in the Title Commitment or any matter shown on the Survey shall
be deemed a Permitted Exception, provided that Seller agrees that, in any event,
all monetary liens (other than liens for bonds and special assessments that are
not yet due and payable) consisting of (A) any mortgage, security agreement or
other encumbrance granted by Seller or expressly assumed by Seller, (B) any
federal or state income tax liens against Seller, (C) any judgment liens against
Seller and (D) any inchoate mechanics’ liens arising out of any work of
improvement performed at Seller’s request and not subject to proration pursuant
to this Agreement, as applicable, shall be removed at Seller’s sole cost and
expense on or prior to the Closing Date and shall not be treated as Permitted
Exceptions.

2.4 Conveyance of Title. At Closing, Seller shall convey and transfer to
Purchaser such title to the Property as will enable the Title Company to issue
to Purchaser an ALTA extended coverage owner’s policy of title insurance (the
“Title Policy”) covering the Property, in the full amount of the Purchase Price
and in such form and with such endorsements as shall be agreed by Purchaser and
Title Company prior to expiration of the Inspection Period. Notwithstanding
anything contained herein to the contrary, the Property shall be conveyed
subject to the following matters, which shall be deemed to be Permitted
Exceptions:

(a) The terms of the Ground Lease;

(b) the rights of tenants, as tenant only, under the Leases;

(c) the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the date of Closing, subject to adjustment as herein provided;

(d) local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; and

(e) items appearing of record or shown on the Survey, general and specific plans
and development permits, and, in either case, not objected to by Purchaser or
waived or deemed waived by Purchaser in accordance with Sections 2.3 or 2.5.

 

4



--------------------------------------------------------------------------------

In connection with issuance of the Title Policy, Seller shall deliver to Title
Company customary certifications and affidavits to the Title Company, including
certifications and affidavits relating to the status of leases and mechanics’
liens, but shall not be required to escrow any monies with the Title Company in
connection therewith.

2.5 Pre-Closing “Gap” Title Defects. In the event that any matters of record are
not identified in the Title Commitment, the Survey or by Purchaser during the
Inspection Period or otherwise arise only following the close of the Inspection
Period (“Intervening Title Matters”), such matters shall be treated as Permitted
Title Exceptions for all purposes, unless Purchaser shall have furnished a
notice to Seller of an objection to such Intervening Title Matters not later
than the Closing Date setting forth the nature of the Intervening Title Matter
in reasonable detail. In the event Purchaser shall so notify Seller of
objections to Intervening Title Matters, Seller shall have the right, but not
the obligation, to cure such objections. Seller shall notify Purchaser in
writing prior to the earlier of (a) two business days following receipt of
Purchaser’s notice of any objection or (b) the Closing whether Seller elects to
attempt to cure such objections. If Seller elects to attempt to cure, and
provided that Purchaser shall not have terminated this Agreement in accordance
with Section 3.2, Seller shall have until the Closing to attempt to remove,
satisfy or cure the same and for this purpose Seller shall be entitled to a
reasonable adjournment of the Closing if additional time is required, but in no
event shall the adjournment exceed thirty (30) days after the date for Closing
set forth in Section 4.1. If Seller elects not to cure any objections to
Intervening Title Matters specified in Purchaser’s notice, or if Seller is
unable to effect a cure prior to the Closing (or any date to which the Closing
has been adjourned), Purchaser shall have the following options: (i) to accept a
conveyance of the Property subject to the Permitted Exceptions, specifically
including any Intervening Title Matters objected to by Purchaser which Seller is
unwilling or unable to cure, and without reduction of the Purchase Price; or
(ii) to terminate this Agreement by sending written notice thereof to Seller,
and upon delivery of such notice of termination, this Agreement shall terminate
and thereafter neither party shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement. If
Seller notifies Purchaser that Seller does not intend to attempt to cure any
Intervening Title Matter objection; or if, having commenced attempts to cure any
objection, Seller later notifies Purchaser that Seller will be unable to effect
a cure thereof; Purchaser shall, prior to the Closing, notify Seller in writing
whether Purchaser shall elect to accept the conveyance under clause (i) or to
terminate this Agreement under clause (ii) of this Section 2.3. For the purposes
of this Section 2.5, Seller shall be deemed to have effected a cure of a title
objection if the Title Company is willing fully to insure over such matters by
endorsement or otherwise, in form reasonably satisfactory to Purchaser and
without the payment of any premium or charge other than premiums or charges
Seller, in its discretion, shall undertake to bear.

ARTICLE III

INSPECTION PERIOD

3.1 Right of Inspection. Prior to execution of this Agreement by Seller and
Purchaser, Seller granted to Purchaser, and Purchaser exercised, certain rights
of inspection and investigation of the Property. During such pre-Agreement
period Purchaser has had and following the execution of this Agreement Purchaser
shall have the continuing right to make a physical inspection of the Property
and to examine at such place or places at the Property, in the offices of the
Operator or elsewhere as the same may be located, any operating files maintained

 

5



--------------------------------------------------------------------------------

by Seller or Operator in connection with the ownership, operations, current
maintenance and management of the Property, including, without limitation, the
Ground Lease, Leases, lease files, Operating Agreements, the Licenses, insurance
policies, bills, invoices, receipts and other general records relating to the
income and expenses of the Property, correspondence, surveys, plans and
specifications, warranties for services and materials provided to the Property,
environmental audits and similar materials, but excluding materials not directly
related to the operations, current maintenance or management of the Property
such as, without limitation, Seller’s internal memoranda, financial projections,
budgets (except as prepared for the Property by Operator), appraisals, any
information or software proprietary to Operator, Seller’s accounting and tax
records and similar proprietary, elective or confidential information, Purchaser
understands and agrees that any on-site inspections of the Property shall be
conducted upon at least twenty-four (24) hours’ prior written notice to Seller
and in the presence of Seller or its representative. Such physical inspection
shall not unreasonably interfere with the use of the Property by Seller or its
tenants or Hotel guests nor shall Purchaser’s inspection damage the Property in
any respect. Such physical inspection shall not be invasive in any respect
(unless Purchaser obtains Seller’s prior written consent, which shall not be
unreasonably withheld), and in any event shall be conducted in accordance with
standards customarily employed in the industry and in compliance with all
governmental laws, rules and regulations. Following each entry by Purchaser with
respect to inspections or tests on the Property, Purchaser shall restore the
Property to a condition which is as near to its original condition as existed
prior to any such inspections or tests. Seller shall cooperate with Purchaser in
its due diligence but shall not be obligated to incur any liability or expense
in connection therewith. Purchaser shall not contact any tenants or guests of
the Property or any parties to the Contract Estoppels without obtaining Seller’s
prior written consent, shall not disrupt Seller’s or any tenant’s activities on
the Property and shall not conduct any interviews with employees at the Hotel,
without obtaining Seller’s prior written consent, other than the following
members of the Hotel’s executive staff: the General Manager and the Controller.
Purchaser agrees to indemnify against and hold Seller harmless from any claim
for liabilities, costs, expenses (including reasonable attorneys’ fees actually
incurred) damages or injuries arising out of or resulting from the inspection of
the Property by Purchaser or its agents, whether occurring prior to or following
the Effective Date, but which shall not include pre-existing conditions
discovered by Purchaser during such inspection. Notwithstanding anything to the
contrary in this Agreement, such obligation to indemnify and hold harmless
Seller shall survive Closing or any termination of this Agreement. All
inspections shall occur at reasonable times agreed upon by Seller and Purchaser.

3.2 Right of Termination. In the event Purchaser determines (such determination
to be made in Purchaser’s sole discretion) that the Property is not suitable for
its purposes, Purchaser shall have the right to terminate this Agreement by
giving written notice thereof to Seller at any time prior to 5 p.m. Phoenix time
on June 26, 2006 (the “Inspection Period”). If Purchaser fails to give Seller a
notice of termination prior to the expiration of the Inspection Period,
Purchaser shall no longer have any right to terminate this Agreement under this
Section 3.2 and (subject to the provisions of Section 2.5) shall be bound to
proceed to Closing and consummate the transaction contemplated hereby pursuant
to the terms and conditions of this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

CLOSING

4.1 Time. The Parties shall conduct an escrow closing (the “Closing”) on
September 1, 2006, as the same may be extended to pursuant to Section 2.3 or 2.5
(the “Closing Date”) or such other earlier date as to which the parties may
agree. Seller may, by written notice to Buyer (the “Closing Notice”), elect to
either (a) accelerate the Closing Date by no more than ten (10) days, or
(b) extend the Closing Date by no more than ten (10) days. The accelerated or
extended Closing Date must be specified in the Closing Notice and must be at
least five (5) business days after the date on which the Closing Notice is
delivered to Purchaser. In the event the Closing does not occur on or before the
Closing Date, the Title Company shall, unless it is notified by both Seller and
Purchaser to the contrary within three (3) business days after the Closing Date,
return to the depositor thereof items which were deposited thereunder; any such
return shall not, however, relieve either party of any liability it may have for
its wrongful failure to close. At Closing, Seller and Purchaser shall perform
the obligations set forth in, respectively, Section 4.2 and Section 4.3, the
performance of which obligations shall be concurrent conditions.

4.2 Seller’s Obligations at Closing. Not less than two (2) business days prior
to Closing, Seller shall deliver to Title Company:

(a) a duly executed and notarized deed in the form of Exhibit F-1 (the “Deed”),
conveying the Fee Component of the Land and Improvements, subject only to the
Permitted Exceptions;

(b) four (4) duly executed and notarized counterparts of an assignment and
assumption of the Ground Lease in the form of Exhibit F-2 (the “GL Assignment”);

(c) four (4) duly executed counterparts of a bill of sale in the form of
Exhibit G;

(d) four (4) duly executed counterparts of an assignment and assumption
agreement with respect to the Leases in the form of Exhibit H;

(e) four (4) duly executed counterparts of an assignment and assumption
agreement with respect to the Operating Agreements, the Licenses, other
Intangibles and the Intellectual Property, in the form of Exhibit I;

(f) duly executed notices in form set forth as Exhibit J which Purchaser shall
send to tenants informing them of the sale of the Property and of the assignment
to Purchaser of Seller’s interest in, and obligations under, the Leases
(including, if applicable any security deposits) and directing that all rent and
other sums payable after the Closing under the Leases shall be paid as set forth
in the notice;

(g) a certificate, dated as of the date of Closing and executed on behalf of
Seller by a duly authorized officer thereof, stating that the representations
and warranties of Seller contained in this Agreement are true and correct in all
material respects as of the date of Closing (with appropriate modifications of
those representations and warranties made in Section 5.1 to reflect any changes
therein including without limitation any changes resulting from actions under
Section 5.4) or identifying any representation or warranty which is not, or no

 

7



--------------------------------------------------------------------------------

longer is, true and correct and explaining the state of facts giving rise to the
change. In no event shall Seller be liable to Purchaser for, or be deemed to be
in default hereunder by reason of, any breach of representation or warranty
which results from any change that (i) occurs between the Effective Date and the
date of Closing and (ii) is expressly permitted under the terms of this
Agreement or is beyond the reasonable control of Seller to prevent; provided,
however, that the occurrence of a change which is not permitted hereunder shall,
if materially adverse to Purchaser, constitute the non-fulfillment of the
condition set forth in Section 4.18(b). If, despite changes or other matters
described in such certificate, the Closing occurs, Seller’s representations and
warranties set forth in this Agreement shall be deemed to have been modified by
all statements made in such certificate;

(h) such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Seller;

(i) four (4) duly executed counterparts of an affidavit by Seller stating that
Seller is not a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act in the form of Exhibit
K;

(j) [Intentionally Deleted];

(k) the Leases, Operating Agreements and Licenses, if any, in the possession of
Seller or Seller’s agents (over whom Seller has control), together with such
property files and records which are material in connection with the continued
operation, leasing and maintenance of the Property which, at Purchaser’s
election, may be delivered outside of Escrow on the Closing Date;

(l) subject to the provisions of Section 5.4(b), duly executed copies of the
Ground Lease Estoppel and any Tenant Estoppels and Contract Estoppels;

(m) four (4) duly executed counterparts of a Designation Agreement in the form
of Exhibit M, which Designation Agreement names the Title Company as the
“Reporting Person” under Section 6045(e) of the Internal Revenue Code (the
“‘Designation Agreement”);

(n) four (4) duly executed counterparts of the New HMA between Operator and
Purchaser in the form of Exhibit O;

(o) four (4) duly executed counterparts of a written termination of that certain
Hotel Management Agreement dated as of June 15, 1999, by and between Seller and
C.P. Hotels (U.S.) 1998 Inc. (predecessor-in-interest to Operator) (the “Current
HMA”);

(p) four (4) duly executed and notarized counterparts of the Residential
Expansion Parcel Agreement, in the form of Exhibit R (the “Residential Expansion
Parcel Agreement”), governing Seller’s participation in any future development
on the 10 acre development parcel identified in the Residential Expansion Parcel
Agreement; and

(q) such additional documents as shall be reasonably required to consummate the
transaction expressly contemplated by this Agreement.

At the Closing, Seller shall deliver to Purchaser possession and occupancy of
the Property, subject to the New HMA and the other Permitted Exceptions.
Purchaser shall cooperate with

 

8



--------------------------------------------------------------------------------

Seller for a period of seven (7) years after the Closing in case of Seller’s
need in response to any legal requirements, tax audits, tax return preparation
or litigation threatened or brought against Seller, by allowing Seller and its
agents or representatives access, upon reasonable advance notice (which notice
shall identify the nature of the information sought by Seller), at all
reasonable times to examine and make copies of any and all instruments, files
and records, which right shall survive the Closing.

4.3 Purchaser’s Obligations at Closing. Not later than two (2) business days
prior to Closing (except as expressly set forth in subparagraphs (a) and
(b) below with respect to the Purchase Price and the Working Capital Deposit),
Purchaser shall deliver to Title Company:

(a) not later than 10:00 a.m. local time at the Property on the day of Closing
(which deadline Purchaser acknowledges to be of the essence and a material
covenant), the full amount of the Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, in immediately available wire
transferred funds pursuant to Section 1.5;

(b) not later than 10:00 a.m. local time at the Property on the day of Closing
(which deadline Purchaser acknowledges to be of the essence and a material
covenant), the amount to be deposited by Purchaser into the Agency Account of
the Hotel as initial Working Capital (less any cash in the Hotel’s tills
retained by Purchaser and credited to Seller pursuant to Section 4.8 below) (the
“Working Capital Deposit”), all as defined in and in accordance with the New
HMA;

(c) a duly executed and notarized counterpart of the instrument described in
Section 4.2(a);

(d) four (4) duly executed and notarized counterparts of the instruments
described in Sections 4.2(b) and 4.2(p);

(e) four (4) duly executed counterparts of the instruments described in Sections
4.2(c), 4.2(d), 4.2(e), 4.2(f), 4.2(m), and 4.2(n);

(f) such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Purchaser;

(g) such additional documents as shall be reasonably required to consummate the
transaction contemplated by this Agreement.

4.4 Title Company’s Obligations at Closing. At Closing, Title Company (subject
to the parties joint determination to accomplish any or all of the following
outside of the escrow conducted by the Title Company) shall:

(a) deliver to Seller (i) the full amount of the Purchase Price, as increased or
decreased by prorations and adjustments as herein provided and (ii) deliver to
the Operator the full amount of the Working Capital Deposit;

(b) record and file the Deed, the GL Assignment and the Residential Expansion
Parcel Agreement in the appropriate official recorder’s office in Maricopa
County, Arizona;

 

9



--------------------------------------------------------------------------------

(c) deliver to each of Seller and Purchaser two (2) fully executed counterparts
of the instruments described in Sections 4.2(c), 4.2(d), 4(e), and 4.2(n);

(d) deliver to Purchaser fully executed originals of the notices described in
Section 4.2(e) and the certificate described in Section 4.2(f), and deliver
copies of each of such instruments to Seller;

(e) deliver to each of Seller and Purchaser a fully executed counterpart of the
documents described in Sections 4.2(h), 4.2(i), 4.2(l), 4.2(m) and 4.2(o); and

(f) deliver to Seller and Purchaser settlement statements prepared by Title
Company and approved by Seller and Purchaser not less than two (2) business days
prior to the Closing.

4.5 Apportionments. The following apportionments shall be made between Seller
and Purchaser as of 11:59 p.m. local time at the Property, on the day
immediately preceding the Closing Date (the “Apportionment Date”).

(a) Amounts paid or payable under the Leases, under any new leases executed
after the date of this Agreement pursuant to the provisions hereof and under all
Operating Agreements. At the Closing, Seller shall either deliver to Purchaser
any security deposits actually held by Seller pursuant to the Leases or credit
to the account of Purchaser the amount of such security deposits (to the extent
such security deposits are not applied against delinquent rentals or otherwise
as provided in the Leases). Unpaid and delinquent rent under the Leases
collected by Seller or Purchaser after the Closing Date shall be delivered as
follows: (a) if Seller collects any unpaid or delinquent rent for the Property,
Seller shall deliver to Purchaser any such rent relating to the date of Closing
and any period thereafter within fifteen (15) days after the receipt thereof,
and (b) if Purchaser collects any unpaid or delinquent rent from the Property,
Purchaser shall deliver to Seller any such rent relating to the period prior to
the date of Closing within fifteen (15) days after the receipt thereof. Seller
and Purchaser agree that all rent received by Seller or Purchaser after the date
of Closing shall be applied first to current rentals and then to delinquent
rentals, if any, in inverse order of maturity. Purchaser will make a good faith
effort after Closing to collect all rents in the usual course of Purchaser’s
operation of the Property, but Purchaser will not be obligated to institute any
lawsuit or other collection procedures to collect delinquent rents. With respect
to percentage rents based upon gross sales or other income generated by the
business of a tenant located on the Property during a specified period of time
(the “Applicable Period”), Purchaser shall, upon collection of such percentage
rent, remit to Seller an amount equal to the product obtained by multiplying the
percentage rent so collected by a fraction, the numerator of which is the number
of days which have elapsed in the Applicable Period prior to the date of Closing
and the denominator of which is the total number of days in the Applicable
Period. With respect to additional rent attributable to insurance, taxes, common
area maintenance and other operating expenses which are passed through to
tenants under the Lease (the “Pass Through Expenses”) which (i) have been billed
by Seller to tenants prior to Closing but which have not been collected or
(ii) which have not been billed to tenants by Seller prior to Closing and relate
to periods prior to the Closing and for which Purchaser bills subsequent to
closing (Purchaser hereby agreeing to so bill on Seller’s behalf), Purchaser
shall in accordance with each such tenant’s lease and upon collection of same,
remit to Seller an amount equal to that portion of Pass Through Expenses which
accrued prior to Closing. If Seller has billed and collected Pass Through
Expenses which relate to periods after the Closing or if Seller

 

10



--------------------------------------------------------------------------------

has collected and not expended monies for obligations as to Pass Through
Expenses as to which Purchaser would be liable or would be obligated to refund
to tenants, Seller shall credit the same to Purchaser at Closing. Any Pass
Through Expenses collected by Purchaser after the Closing shall be applied as
designated by the tenant and if the tenant does not designate, first to current
Pass Through Expenses and then to delinquent Pass Through Expenses, if any, in
the inverse order of maturity. Purchaser hereby assumes responsibility for the
payment of any unpaid leasing commissions and tenant inducement costs with
respect to any new Leases or Lease renewal or modification approved (or deemed
approved) by Purchaser pursuant to Section 5.4(c) below from and after the
Effective Date. Seller shall be responsible for payment of and shall credit
Purchaser at Closing with any unpaid leasing commissions and tenant inducement
costs with respect to the current terms of the Leases at the Property other than
such approved new Leases or renewals or modifications.

(b) Rental under the Ground Lease and payments due into the Basin Management
Fund (as defined in that certain Recreational Land Use Agreement dated June 10,
1985, by and between the United States acting through the Bureau of Reclamation
and the City of Scottsdale, Arizona, as amended, and applied to the Hotel
pursuant to the 3rd Amendment to the Ground Lease).

(c) Tour agents’ and travel agents’ commissions with respect to the Hotel.

(d) General real estate taxes, water or sewer rates and charges (if not
metered), personal property taxes, or any other governmental tax or charge
levied or assessed against the Property (collectively, the “Taxes”), relating to
the Property and payable during the year in which Closing occurs. If the Closing
shall occur before the actual Taxes payable during the year of Closing are
known, the apportionment of Taxes shall be upon the basis of the latest
available tax rates and assessed value of the Property, provided that, if the
Taxes for the year of Closing are thereafter determined to be more or less than
the Taxes for the preceding year (after any appeal of the assessed valuation
thereof is concluded), Seller and Purchaser promptly (but no later than the date
that is thirty (30) days from and after the date that the final invoices for
taxes for the Property for the year in which the Closing occurs are issued by
the applicable taxing authority, except in the case of an ongoing tax protest)
shall adjust the proration of such Taxes, and Seller or Purchaser, as the case
may be, shall pay to the other any amount required as a result of such
adjustment. Further, if Seller or Purchaser undertakes a tax protest with
respect to all or any portion of the Taxes for the year in which Closing occurs
or Seller does so with respect to any previous year, any refund relating to any
previous year shall be the property of Seller, and any refund relating to the
year in which Closing occurs shall be prorated as of the Apportionment Date,
subject in each case to payment of any of such refunds as are due to Tenants
under the Leases. All Taxes assessed for periods after the date of Closing shall
be paid by Purchaser.

(e) With respect to electricity, telephone, television, cable television, gas,
water and sewer services that are metered and other utilities (collectively, the
“Utilities”), Seller shall endeavor to have the respective companies providing
the Utilities read the meters for the Utilities on or immediately prior to the
Apportionment Date. Seller shall be responsible for all charges based on such
final meter reading, and Purchaser shall be responsible for all charges
thereafter. If such readings are not obtainable, then, until such time as
readings are obtained, charges for all Utilities for which readings were not
obtained shall be pro rated as of the Apportionment Date based upon the per diem
rate obtained by using the last period and bills for such Utilities that are
available. Upon the taking of a subsequent actual reading, such

 

11



--------------------------------------------------------------------------------

apportionment shall be adjusted to reflect the actual per diem rate for the
billing period in which the date of Closing falls, and Seller or Purchaser, as
the case may be, shall promptly deliver to the other the amount determined to be
due upon such adjustment.

(f) Room charges, room service charges, valet, telephone and similar charges as
to the Hotel for the night commencing on the Apportionment Date and ending on
the morning of the date of Closing shall be apportioned fifty percent (50%) to
Seller and fifty percent (50%) to Purchaser. Dinner and bar charges for the
evening of the Apportionment Date shall be the property of Seller. Breakfast
charges for the morning of the date of Closing shall be the property of
Purchaser.

(g) Seller shall receive full reimbursement from Purchaser at Closing for each
of the following items:

(i) prepaid fees or other charges for transferable licenses, advertising
expenses (but only to the extent such expenses relate to advertising reasonably
useable by Purchaser), permits, telephone equipment, telephone rental, or other
items, if any, to the extent the rights to such prepaid fees or other charges
are assigned by Seller to Purchaser at Closing; and

(ii) transferable deposits with companies providing Utilities, if any, to the
extent the rights to such transferable deposits are assigned by Seller to
Purchaser at Closing.

(h) Amounts prepaid or payable under any Operating Agreements.

(i) Such other items as are customarily provided and adjusted in the sale of a
hotel (including, without limitation, promotional items and trade advertising
due bills to the extent such expenses relate to advertising reasonably useable
by Purchaser) shall be apportioned between Seller and Purchaser).

(j) The apportionments as to the Hotel in this Section 4.5 shall be prepared, to
the extent applicable, in accordance with the current edition of the Uniform
System of Accounts for Hotels of the Hotel Association of New York City, Inc.,
as adopted by the American Hotel Association of the United States and Canada.

4.6 Inventories. Purchaser shall acquire as of the Closing, as part of the
Property and without additional consideration, all inventories of Operating
Equipment and Operating Supplies (each as defined in the New HMA) at the
Property as of the Apportionment Date, excluding (a) all Unopened (as defined
below) cases of food and beverage inventory usable on or following the Closing
Date located on or used in connection with the Property as of the Apportionment
Date (excluding Unopened alcoholic beverages, all of which shall be purchased by
Purchaser pursuant to Section 5.8) and (b) goods and merchandise owned by Seller
or any Seller affiliate and used for retail sale in the ordinary course of
business in the retail portions of the health club and recreation area or other
retail concession operated within the Hotel (provided that such inventory is
usable for retail sales on or following the Closing Date). All such inventory
shall be separately paid for by Purchaser at Closing at the lesser of Seller’s
cost or book value. During the night of the Apportionment Date, and prior to the
time scheduled for the commencement of Closing on the date of Closing,
representatives of both Seller and Purchaser shall prepare an inventory of all

 

12



--------------------------------------------------------------------------------

such Unopened food and beverage items and retail inventory, together with a
schedule identifying the unit cost of such items, as actually paid by Seller, or
the current value of such items held by Seller, as supported by the Books for
the Property. For the foregoing purposes and the purposes of Section 5.8 below,
“Unopened” shall mean inventory which remains in unopened crates or cases or
which otherwise is stored in new or sealed condition (included, without
limitation, unopened bottles of alcoholic beverages) awaiting use in any storage
location at the Hotel and not in guest rooms, in service or held for immediate
service use at public bars or restaurants or otherwise circulating for use in
the Hotel. At Seller’s request, Purchaser shall execute and deliver to Seller at
Closing a resale certificate, in the form required for such purposes and
customary in hotel purchase and sale transactions in Arizona, confirming
Purchaser’s intent to acquire items of Inventory held for retail sale at the
Hotel for the purposes of such retail sale.

4.7 Accounts Receivable and Accounts Payable.

(a) As and when the same are received by Purchaser, Purchaser shall pay Seller
the full amount of all accounts receivable outstanding as of the date of Closing
owing from any present guests of the Hotel incurred during the pre-Closing
portion of that guest’s present stay, and room and related charges for all
guests of the Hotel for the night of the Apportionment Date shall be apportioned
as provided in Section 4.5(e). Said accounts receivable are hereinafter referred
to as the “Included Accounts Receivable.” Purchaser is not purchasing any of the
receivables of the Hotel, including, without limitation, the Included Accounts
Receivable. Purchaser and Seller shall cooperate in the collection of such
accounts receivable (including, without limitation, the Included Accounts
Receivable), and for such purpose, Seller shall be entitled to monitor and
consult with Purchaser for a period of one hundred twenty (120) days following
the Closing regarding the status of and procedure for collection of such
accounts. Purchaser agrees to direct and authorize the Hotel’s employees to
cooperate with Seller’s representative in reviewing accounts receivable, and in
answering any inquiries with respect thereto. Purchaser further agrees to
promptly remit to Seller any funds received by it in payment of such accounts
receivable. With regard to any collection made from any person or entity who is
indebted to the Hotel both with respect to accounts receivable accruing prior to
the Closing and to the accounts receivable accruing subsequent to the Closing
(other than Included Accounts Receivable), such collection shall be applied as
designated by the payor, but if there is no designation, then any such
collections received within ninety (90) days after the Closing shall be applied
first to the indebtedness accrued subsequent to the Closing, but thereafter, any
such collections shall be applied first to the payment of any amounts due to
Purchaser on accounts accruing prior to the Closing.

(b) Purchaser shall be credited, at Closing, for any accounts payable
outstanding on the date of Closing, with respect to the operation of the Hotel
prior to Closing, except those accounts payable that are disputed by Seller.
Seller shall identify all such disputed accounts payable as provided in
Section 4.7(c) and shall indemnify, defend and hold Purchaser harmless against
any liability arising out of any accounts payable dispute(s) so identified by
Seller. The accounts payable for which Purchaser is entitled to a credit against
the Purchase Price at Closing are hereinafter referred to as the “Assumed
Accounts Payable.” In consideration of the credit against the Purchase Price,
Purchaser agrees to pay all Assumed Accounts Payable as and when due and further
agrees to indemnify, defend and hold Seller harmless from and against any cost
or liability resulting from nonpayment or late payment of any of such Assumed
Accounts Payable.

 

13



--------------------------------------------------------------------------------

(c) During the night of the Apportionment Date, and prior to the time scheduled
for the commencement of the Closing on the Date of Closing, Seller’s
representatives shall prepare and deliver to Purchaser or its representatives a
schedule detailing all Assumed Accounts Payable incurred prior to the
Apportionment Date.

4.8 Cash; House Banks; Reserves. The sale of the Hotel includes, without
additional consideration, the full amount of any funds unexpended in the
Replacement Reserve Account maintained under the Current HMA (which reserve
shall be accumulated, maintained and used in connection with the Property in
accordance with current practices and procedures, which shall be consistent with
the practices and procedures contemplated for the Replacement Reserve Account
established under the New HMA). The sale of the Hotel does not include any
deposits or reserves held by or pursuant to the requirements of any lender under
any Hotel financing or any other cash, checks and other funds, including till
money, house banks, and notes, securities and other evidence of indebtedness
held at the Hotel as of the Apportionment Date, nor does it include balances on
deposit to the credit of Seller or the Operator, as Seller’s agent under the
Current HMA, with banking institutions (collectively, the “House Banks”) or any
other funds, operating accounts or reserves (excepting the Replacement Reserve
Account) held by Seller, Operator on behalf of Seller, or otherwise on Seller’s
behalf, and the same shall be retained by Seller on the date of Closing.
Notwithstanding the foregoing, till money and other cash on hand in the Hotel
only shall be counted as of 11:59 p.m. local time at the Property on the
Apportionment Date, and Purchaser shall retain such cash on hand (which shall be
held and applied by Operator in accordance with the New HMA) and Seller shall be
credited with a like amount at Closing.

4.9 Reservation and Other Deposits. On the date of Closing, the aggregate amount
of any Reservation Deposits or other advance payments and deposits received by
Seller (which shall be retained by Seller) shall be credited against the
Purchase Price for the benefit of Purchaser. Purchaser shall execute a receipt
for any Reservation Deposits or other advance payments and deposits for which
Purchaser receives a credit against the Purchase Price, and shall indemnify and
hold Seller harmless from and against all claims by, and liabilities to, future
guests or other persons or entities which have made deposits pertaining to the
application or return of the Reservation Deposits or other advance payments and
deposits for which Purchaser receives a credit against the Purchase Price, in
accordance with this Section 4.9.

4.10 Safes and Baggage. On the date of Closing, Seller shall cause the delivery
to Purchaser of all of Seller’s keys to the safes in the Hotel. On the date of
Closing, Seller shall give written notices to those persons who have deposited
items in the safes, advising them of the sale of the Hotel to Purchaser and
requesting the removal or verification of their contents in the safes. All such
removals or verifications on the date of Closing shall be under the supervision
of Seller’s and Purchaser’s respective representatives. All contents that are to
remain in the safes shall be recorded. Items belonging to guests who have not
responded to such written notice by so removing and verifying their safe
contents by the end of the date of Closing shall be recorded in the presence of
the respective representatives. Any such contents so verified and recorded and
thereafter remaining in the hands of Purchaser shall be the responsibility of
Purchaser, and Purchaser hereby agrees to indemnify, defend and hold Seller
harmless from and against any liability therefor (except to the extent that
Operator would bear liability to Purchaser for such matters under the New HMA).
Seller hereby agrees to indemnify and hold Purchaser harmless from and against
any liability arising from claims by guests for any loss of contents in the safe
not recorded on the date of Closing or based on damage occurring prior to the
date of Closing

 

14



--------------------------------------------------------------------------------

which is verified and recorded on the date of Closing. On the date of Closing,
representatives of Purchaser and Seller shall take an inventory of all baggage,
valises and trunks checked or left in the care of Seller. From and after the
date of Closing, Purchaser shall be responsible for all baggage listed in said
inventory, and Purchaser hereby agrees to indemnify, defend and hold Seller
harmless from and against any liability therefor (except to the extent that
Operator would bear liability to Purchaser for such matters under the New HMA).
Seller shall remain liable for any acts or omissions with respect to such
baggage which occurred prior to the date of Closing as well as for claimed
omissions from said inventory, and Seller hereby agrees to indemnify and hold
Purchaser harmless from and against any liability therefor.

4.11 Employees; 401(k) Plan.

(a) Seller shall, at Seller’s election (subject to applicable legal
requirements), pay or credit Purchaser at Closing for any “Compensation” accrued
and unpaid prior to the date of Closing with respect to Hotel Employees (defined
in Section 5.9) prior to Closing. As used herein, “Compensation” shall mean the
direct salaries and wages and other aggregate compensation paid to or accrued
for the benefit of any employee together with all fringe benefits payable to or
accrued for the benefit of such employee as to which the employer is
responsible, including, without limitation, employer contributions under
F.I.C.A., fringe benefits, annual bonuses, unemployment compensation or other
employment taxes, pension fund contributions, vacation pay, sick leave, worker’s
compensation, group life and accidental and health premiums, and pension or
profit sharing, retirement, disability and other similar benefits. Purchaser
shall be responsible for and shall pay (i) all Compensation with respect to the
operations of the Property on and after the date of Closing and (ii) all
Compensation which is accrued but not payable as of the Closing and for which
Purchaser is credited at Closing. For these purposes, vacation benefits, sick
leave, annual bonuses and related payroll expenses of Hotel Employees (the
“Supplemental Employee Expenses”) as of the Closing shall be treated as accrued
and subject to proration solely (A) if vested and not subject to expiration if
not used or termination in the event of the employee’s departure or (B) to the
extent of 70% of any such accrued Supplemental Employee Expenses subject to
later vesting or expiration if not used or termination in the event of the
employee’s departure. With respect to accrued bonuses for 2006, Seller’s
pro-rated share at Closing shall be based upon Operator’s reasonable estimate of
the bonuses to be paid to such Hotel Employees for 2006. No later than March 31,
2007, or earlier upon the mutual agreement of the parties, the parties shall
adjust Seller’s pro-rated share of the bonuses paid to the Hotel Employees for
2006 based upon the actual amounts of such bonuses (as shown by such supporting
documentation as may be reasonably required by either party), and Purchaser or
Seller, as the case may be, shall make such additional payment or refund as
shall be required by such adjustment. Purchaser acknowledges that the New HMA
shall initially afford the Hotel Employees continuation of all rights under
Operator’s existing Section 401(k) plans and health care plans, as previously
afforded under the Current HMA.

4.12 Property Not Included In Sale. The following shall not be included in the
Property to be sold hereunder: Tax deposits, utility deposits and other
deposits, except for transferable utility deposits, which are to be apportioned
as herein provided, and except for Reservation Deposits which are credited
against the Purchase Price in accordance with Section 4.9.

4.13 Settlement of Apportionments. If the computation of the apportionments and
adjustments described in this Section 4 shows that a net amount is owed by
Seller to Purchaser,

 

15



--------------------------------------------------------------------------------

such amount shall be credited against the Purchase Price as provided for in
Section 1.5. If such computation shows that a net amount is owed by Purchaser to
Seller, such amount shall be paid by wire transfer to Seller by Purchaser on the
Closing Date in addition to the payment of the cash portion of the Purchase
Price to be made by Purchaser under Section 1.5.

4.14 Closing Costs. Seller shall pay: (a) the fees of any counsel representing
it in connection with this transaction; (b) any transfer tax, sales tax,
documentary stamp tax or similar tax and any bulk sales tax which becomes
payable by reason of the transfer of the Property; (c) one-half (1/2) of the
premium for the ALTA owner’s policy of title insurance to be issued to Purchaser
by the Title Company at Closing (the “Purchaser’s Title Policy”); and
(d) one-half (1/2) of any escrow fee which may be charged by the Title Company.
Purchaser shall pay: (i) the fees of any counsel representing Purchaser in
connection with this transaction; (ii) one-half (1/2) of the premium for the
Purchaser’s Title Policy; (iii) the premiums for any endorsements to the
Purchaser’s Title Policy; (iv) the cost of updating or recertifying the Survey;
(v) all recording fees; and (vi) one-half (1/2) of any escrow fees charged by
Title Company. All other costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring same.

4.15 Utility Services and Deposits. Seller shall be entitled to the return of
any deposit(s) posted by it with any utility company not assigned to Purchaser
pursuant to the provisions hereof, and Seller shall notify each utility company
serving the Property to terminate Seller’s account, effective on the Date of
Closing.

4.16 Capital Programs.

Purchaser and Seller acknowledge that Operator is currently engaged in certain
material programs of Capital Improvements at the Hotel approved by Seller in the
Annual Budget for the Hotel for 2006 and enumerated on the 2006 Capital Status
Report set forth as Exhibit S to this Agreement under the captions “Approvals”
(collectively, the “Capital Programs”) and contemplating aggregate expenditures
on account of such Capital Programs in the aggregate amount of $3,878,000 (the
“Approved Cap Ex Amount”). Of such aggregate amount, the Capital Programs
identified as the “2005 Carryover Projects” on Exhibit S are estimated to cost
an aggregate of $1,725,000 and the other Capital Programs contemplated for 2006
on Exhibit S are estimated to cost an aggregate of $2,153,000. Purchaser
acknowledges and agrees to be bound by Seller’s approval of the scope of all of
the Capital Programs and to complete such Capital Programs in accordance with
the HMA, provided that Purchaser and Seller have agreed as follows:

(a) Seller shall be debited and Purchaser shall be credited at Closing with the
amount, if any, by which Seller’s aggregate expenditures on Capital Programs in
2006 are less than the aggregate Approved Cap Ex Amount forecast on Exhibit S to
have been expended on the Capital Programs in 2006. If, however, Seller has
expended more than the Approved Cap Ex Amount on the Capital Programs as of the
Closing Date, Seller shall receive a credit and Purchaser shall be debited with
the amount of such excess expended by Seller.

(b) Purchaser shall assume the obligations under the HMA for the payment of
costs of the Capital Programs not paid as of the Closing Date, with any cost
savings or cost overruns following the Closing Date solely for the account of
Purchaser. Purchaser

 

16



--------------------------------------------------------------------------------

shall fund at Closing into the Hotel’s Accounts the full amount of the credit
afforded Purchaser pursuant to this Section (or such lesser amount as Seller and
Operator shall approve as necessary to ensure the uninterrupted progress to
conclusion of the Capital Programs and the payment in full and timely fashion
following the Closing Date of all progress and other payments due under for the
conduct of the Capital Programs).

(c) Seller shall not approve (and shall ensure that Operator shall not commence
or commit to) any of the Capital Improvements at the Hotel enumerated on the
2006 Capital Status Report set forth as Exhibit S to this Agreement which are
not identified under the captions “Approvals” (i.e. are not Capital Programs)
without Purchaser’s prior written consent. In addition, Seller shall not approve
or commit to (and shall ensure that Operator shall not commit to) any
expenditures with respect to the Capital Programs in excess of the amounts
budgeted for such Capital Programs on Exhibit S, without Purchaser’s prior
written consent.

(d) Purchaser acknowledges that the Approved Cap Ex Amount and the monthly
forecasts of expenditures on account of the Capital Programs are but estimates
and that neither Seller nor Operator has expressed any representation or
warranty with respect to either the cost or the time required to conduct or
complete the approved Capital Programs.

4.17 Post-Closing Adjustments and Collections. Concurrently with the Closing,
representatives of Seller and Purchaser shall cause a preliminary closing
statement to be prepared reflecting their respective closing costs, the
apportionments, the payment of the Purchase Price and all other terms of this
Agreement affecting or relating to the amount of and adjustments to the
consideration to be paid for the Property. In the event either Purchaser or
Seller becomes aware of any item in the closing statement which requires
adjustment as a result of new information or the ascertainment of actual amounts
for items which are the subject of estimates at Closing, it shall promptly
advise the other in writing and provide such supporting documentation as shall
reasonably be required. Upon the ninetieth (90th) day following the date of
Closing, or earlier upon mutual agreement of the parties, Purchaser or Seller,
as the case may be, shall make such additional payment or refund as shall be
required by the aggregate of any such post-Closing adjustments, including,
without limitation, the adjustments resulting from collection of accounts
receivable that are not Included Accounts Receivable and a final closing
statement shall be prepared to reflect such revisions, subject only to
subsequent adjustments provided for in Section 4.5. This provision shall not
merge with the grant deed delivered hereunder but shall survive Closing.

4.18 Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:

(a) Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.2.

 

17



--------------------------------------------------------------------------------

(b) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement or not
adverse to Purchaser).

(c) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing, including but not limited to, those provided
for in Section 5.4.

(d) The Title Company shall be irrevocably committed to issue, or shall have
issued, the Title Policy.

(e) Purchaser’s receipt of written confirmation from Seller on or prior to the
Closing Date that any preemptive rights of Legacy Hotels Real Estate Investment
Trust to purchase the Property have been waived or expired without exercise.

4.19 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Seller in its sole discretion:

(a) Seller shall have received the Purchase Price as adjusted pursuant to and
payable in the manner provided for in this Agreement.

(b) Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 4.3.

(c) All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing.

(d) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the date of Closing, including, but not limited to, those
provided for in Sections 5.7, 5.8 and 5.9.

(e) Any preemptive rights of Legacy Hotels Real Estate Investment Trust to
purchase the Property have been waived or expired without exercise.

4.20 Failure or Waiver of Conditions Precedent.

In the event any of the conditions set forth in Sections 4.18 or 4.19 are not
fulfilled or waived, the party benefited by such condition may, by written
notice to the other party, terminate this Agreement, whereupon all rights and
obligations hereunder of each party shall be at an end. No such termination
shall relieve either party of any obligations or liabilities arising as a
consequence of a breach or default under this Agreement or in respect of any
claim under any indemnification provision set forth in this Agreement. Purchaser
and Seller may, at their election, at any time or times on or before the date
specified for the satisfaction of the condition, waive in writing the benefit of
any of the conditions set forth, respectively, in Sections 4.18 or 4.19. In the
event this Agreement is terminated as a result of the failure of any condition
set forth in Sections 4.18 or 4.19 (or as a result of any other event giving
rise to a right on the part of Purchaser to terminate this Agreement), Seller
shall within one business day direct Title

 

18



--------------------------------------------------------------------------------

Company to return the full amount of the Deposit to Purchaser. In addition, if
for any reason, this Agreement is terminated based upon the failure of either or
both of the conditions set forth in Sections 4.18(e) or 4.19(e), Seller shall
pay to Purchaser within five (5) business days following such termination an
additional amount equal to (a) One Million Dollars ($1,000,000) plus
(b) Purchaser’s reasonable out-of-pocket expenses incurred in connection with
the transaction contemplated by this Agreement, up to a maximum amount of Three
Hundred Seventy-Five Thousand Dollars ($375,000).

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser as of the Effective Date (each of
which is qualified by the additional disclosure items or information set forth
on Exhibit Q attached to this Agreement, if any):

(a) Organization and Authority. Seller has been duly organized and is validly
existing under the laws of Delaware. Seller has, or will have prior to Closing,
the full right and authority to enter into this Agreement and, to transfer all
of the Property to be conveyed by Seller pursuant hereto and to consummate or
cause to be consummated the transactions contemplated herein to be made by
Seller. The person signing this Agreement on behalf of Seller is authorized to
do so.

(b) Pending Actions. To Seller’s knowledge, and except as set forth on the
schedule in Exhibit Q, there is no action, suit, arbitration, unsatisfied order
or judgment, governmental investigation or proceeding pending against Seller,
Operator (but only if it affects the Property), the Property or the transaction
contemplated by this Agreement, which, if adversely determined, could
individually or in the aggregate have a material adverse effect on title to, use
or operation of the Property or any portion thereof or which could in any
material way interfere with the consummation by Seller of the transaction
contemplated by this Agreement.

(c) Leases. Seller is the lessor under the Leases. Except as set forth in the
Lease Schedule, there are no other leases or occupancy agreements to which
Seller is a party affecting the Property. Seller does not represent or warrant
that any of the Leases will be in force or effect at Closing or that the tenants
under the Leases will have performed its or their obligations thereunder. The
termination of any of the Leases prior to Closing by reason of the tenant’s
default or otherwise shall not affect the obligations of Purchaser under this
Agreement in any manner or entitle Purchaser to an abatement of or credit
against the Purchase Price or give rise to any other claim on the part of
Purchaser. Seller has delivered to Purchaser a true, correct and complete copy
of each Lease. Except as may otherwise be disclosed on the Lease Schedule, to
Seller’s knowledge: (i) each of the Leases is in full force and effect;
(ii) none of the tenants is in material default in the observance of any of the
material covenants or conditions to be kept, observed or performed by it under
its Lease; and (iii) Seller has not received from any tenant under any Lease a
notice of default or claimed default on the part of Seller.

 

19



--------------------------------------------------------------------------------

(d) Ground Lease. Seller has delivered to Purchaser a true, correct and complete
copy of the Ground Lease. Except as may otherwise be disclosed on Exhibit Q, to
Seller’s knowledge: (i) the Ground Lease is in full force and effect;
(ii) Seller is not in material default in the observance of any of the material
covenants or conditions to be kept, observed or performed by it under the Ground
Lease; and (iii) Seller has not received from the lessor under the Ground Lease
a notice of default or claimed default on the part of Seller.

(e) Condemnation. To Seller’s actual knowledge, no condemnation proceedings
relating to the Property are pending or threatened.

(f) Operating Agreements. To Seller’s actual knowledge, Exhibit D identifies all
Operating Agreements (exclusive of: (A) any purchase orders with respect to
Hotel supplies, operating equipment, food and beverage, items relating to
repairs, maintenance and replacement, and similar items ordered and delivered in
the ordinary course of business, except to the extent that any of the foregoing
involves contracts for significant goods or services to be provided on an
ongoing basis); (B) arrangements with media, advertising, airlines and travel
professionals regarding the sales and marketing of the Hotel; (C) bookings and
reservations agreements relating to Hotel facilities; (D) licenses relating to
software used in the operations of the Hotel and (E) similar customary
agreements executed by Operator in the ordinary course of Hotel operations and
consistent with the New HMA and the approved Annual Budget under the New HMA.).
To Seller’s knowledge, Seller has not received nor has Seller delivered any
notice alleging any default in the performance or observance of any of the
covenants, conditions or obligations to be kept, observed or performed under the
Operating Agreements. Seller has delivered to Purchaser a true, correct and
complete copy of all of the Operating Agreements on Exhibit D.

(g) Violations. Except as set forth on Exhibit Q, to Seller’s actual knowledge,
Seller has received no written notice that the use and operation of the Property
is not in full compliance with applicable building codes, environmental, zoning
and land use laws, and other applicable local, state and federal laws and
regulations, and Seller has not received any written notification from any
governmental or public authority (i) that the Property is in violation of any
applicable fire, health, building, use, occupancy or zoning laws where such
violation remains outstanding and, if unaddressed, would have a material adverse
effect on the use of the Property as currently owned and operated or (ii) that
any work is required to be done upon or in connection with the Property, where
such work remains outstanding and, if unaddressed, would have a material adverse
effect on the use of the Property as currently owned and operated.

(h) Taxes. All federal, state and local employment taxes, payroll taxes, excise
taxes, occupancy or entertainment taxes, ad valorem taxes, liquor taxes, sales
or use taxes and real property (including secured personal property) taxes and
assessments due and payable as of the date of this Agreement in connection with
the ownership or operation of the Hotel have been paid. All such taxes due and
payable or accrued as of the date of Closing will be paid by Seller or credited
to Purchaser under Section 4.5(c).

(i) Insurance; Insurance Notices. Seller currently has in force those policies
of casualty insurance set forth on Exhibit P (the “Casualty Policies”). Seller
has delivered to Purchaser true, correct and complete copies of the Casualty
Policies. Except as set forth in Exhibit Q, Seller has not received any written
notice from any insurance company or board of fire underwriters of any defects
or inadequacies in or on the Property or any part or component

 

20



--------------------------------------------------------------------------------

thereof that would materially and adversely affect the insurability of the
Property or cause any material increase in the premiums for insurance for the
Property that have not been cured or repaired.

(j) Environmental Matters. Except as set forth in any environmental assessment
reports in Seller’s possession and delivered to Purchaser or as otherwise
disclosed in writing to Purchaser, Seller has received no written notification
that any governmental or quasi-governmental authority has determined that there
are any violations of environmental statutes, ordinances or regulations
affecting the Property.

(k) Personal Property. Title to the Personal Property (which excludes, by
definition, the property described on Exhibit B) is held by Seller, free and
clear of any liens, encumbrances or interests of third parties. Purchase
acknowledges that the composition of the Personal Property may change in
accordance with the provisions of this Agreement and in the ordinary course of
business.

(l) Benefit Plans. Excepting as disclosed to Purchaser in materials delivered or
made available to Purchaser during the Inspection Period, Seller has no employee
benefit plans, agreements, commitments or any other employee benefit
arrangements of any type, whether or not written and whether or not maintained
or contributed to pursuant to a collective bargaining agreement or agreement
with a labor union or association representing employees, including, without
limitation, any employment, consulting, deferred compensation agreements or
arrangements, defined contribution or defined benefit plans, executive
compensation, bonus or incentive pay plans, stock purchase or option plans,
phantom stock option or stock appreciation right plans, severance plans or
practices, vacation pay plans or any other fringe benefit plans.

(m) Employment Matters. Except as set forth in Exhibit Q, Seller has not
received any written notice of any actions or investigations related to the
payment of payroll taxes, wages or other payments due employees; any claims of
unfair labor practices, related complaints or charges of discrimination; or
arbitrations or grievance proceedings arising out of the operation of the Hotel.

(n) Golf Use Agreement. Seller has delivered to Purchaser a true, correct and
complete copy of that certain Golf Facility Reservations and Use and Licensing
Agreement, dated December 20, 1985 (the “Golf Use Agreement”). To Seller’s
knowledge: (i) the Golf Use Agreement is in full force and effect; (ii) none of
PGA Tour, Inc., Tournament Player’s Club of Scottsdale, Inc., Seller or Operator
(as successor by assignment to Princess Hotels International, Inc.) is in
material default in the observance of any of the material covenants or
conditions to be kept, observed or performed by it under the Golf Use Agreement;
and (iii) neither Seller nor Operator has received a notice of default or
claimed default on the part of Seller under the Golf Use Agreement.

(o) Capital Program Expenditures. The aggregate costs paid by Seller through
May 31, 2006, in connection with the conduct of the Capital Programs (as defined
in Section 4.16 above) are as set forth on Exhibit S to this Agreement.

5.2 Knowledge Defined. References to the “knowledge” or “actual knowledge” of
Seller shall refer only to the actual knowledge of the Designated Employees
(defined below) of Seller and its affiliates, and shall not be construed, by
imputation or otherwise, to refer to the

 

21



--------------------------------------------------------------------------------

knowledge of Seller, or any affiliate of Seller, to Operator, or to any other
officer, agent, manager, representative or employee of Seller or any affiliate
thereof or to impose upon such Designated Employees any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains. As used
herein, the term “Designated Employees” shall refer to the following persons:
Sara Schultz (whom Seller represents is the most knowledgeable individual in
Seller’s corporate offices with respect to the operations of the Property
pursuant to her duties as asset manager in the ordinary course of business),
Thomas Griffiths and Michael Glennie.

5.3 Survival of Seller’s Representations and Warranties.

The representations and warranties of Seller set forth in Section 5.1, as
updated by the certificate of Seller to be delivered to Purchaser at Closing in
accordance with Section 4.2(f), shall survive Closing for a period of one
hundred eighty (180) days (excepting Section 5.1(a), which shall have no such
limitation)(the “Limitation Period”). No claim for a breach of any
representation or warranty of Seller shall be actionable or payable (a) if the
breach in question results from or is based on a condition, state of facts or
other matter which was known to Purchaser prior to Closing, (b) unless the valid
claims for all such breaches collectively aggregate more than Three Hundred
Seventy-Five Thousand Dollars ($375,000)in which event the full amount of such
claims shall be actionable, and (c) unless written notice containing a
description of the specific nature of such breach shall have been given by
Purchaser to Seller prior to the expiration of the Limitation Period and an
action shall have been commenced by Purchaser against Seller within ninety
(90) days after the termination of the survival period provided for above in
this Section 5.3. Purchaser agrees to first seek recovery under any insurance
policies or service contracts prior to seeking recovery from Seller (other than
commencement of an action to preserve Purchaser’s rights under this
Section 5.3), and Seller shall not be liable to Purchaser if Purchaser’s claim
is satisfied from such insurance policies or service contracts. As used herein,
the term “Cap” shall mean the total aggregate amount of Eight Million Two
Hundred Fifty Thousand Dollars ($8,250,000). In no event shall Seller’s
aggregate liability to Purchaser for breach of any representation or warranty of
Seller in this Agreement or the certificate to be delivered by Seller at Closing
pursuant to Section 4.2(g) hereof exceed the amount of the Cap. Any written
disclosure delivered to Purchaser by Seller or any other entity prior to the end
of the Inspection Period, and any fact or matter which is within the actual
knowledge of Purchaser (which as used herein shall mean only the actual
knowledge of Stephen K. Miller or Cory Warning) shall constitute notice to
Purchaser of the fact or matter so disclosed or actually known, as applicable,
and Purchaser shall be deemed to have waived any claim against Seller on account
of any inconsistency between such fact or matter and any of the foregoing
representations and warranties if Purchaser does not terminate this Agreement
prior to the end of the Inspection Period. In addition, any written disclosure
delivered to Purchaser by Seller or any other entity or any matter actually
known to Purchaser following the expiration of the Inspection Period and prior
to the Closing which is materially inconsistent with any of the foregoing
representations and warranties shall constitute notice to Purchaser of the
matters disclosed, and Seller shall have no further liability on account of any
such inconsistencies if Purchaser waives such matter in writing and consummates
the transaction contemplated hereby. For the purposes of this Agreement, any
disclosure by Seller of any matter made in any of the Schedules or Exhibits to
this Agreement shall be deemed a disclosure of such matter in each and every
Schedule or Exhibit to this Agreement. In the event that, prior to the Closing,
Purchaser obtains actual knowledge of any information which indicates that any
of the representations and warranties (including any of the matters disclosed in
any of the Schedules or Exhibits hereto) are untrue, Purchaser shall promptly
advise Seller in writing of such information. Purchaser shall be

 

22



--------------------------------------------------------------------------------

deemed to have waived the inaccuracy of any such representation and warranty to
the extent Purchaser fails to notify Seller of Purchaser’s disapproval of such
information pursuant to the preceding sentence and thereafter consummates the
transactions contemplated hereby. In the event Purchaser waives in writing any
representation or warranty, then Seller shall have no liability under this
Agreement for such representation or warranty to the extent waived.

(b) CP Hotels (U.S.) 1998 Inc., a Delaware corporation (“CP1998”) hereby
undertakes and agrees that CP1998 shall be jointly and severally liable with
Seller to Purchaser for any payment obligations and other liabilities of Seller
under this Agreement arising or payable following the Closing Date (including,
without limitation, obligations and liabilities arising under Section 4.5,
Sections 5.1, 5.3 and 5.4 or any of the documents delivered on the Closing Date
and attached as exhibits to this Agreement, provided that (i) such liability
shall be subject to all of the limitations applicable to Seller’s liabilities
set forth in this Agreement and (ii) in no event shall such liability of CP1998
survive with respect to any of Purchaser’s claims not made prior to the
expiration of the Limitation Period.

5.4 Covenants of Seller. Seller hereby covenants with Purchaser as follows:

(a) From the Effective Date hereof until the Closing or earlier termination of
this Agreement, Seller shall use reasonable efforts to operate and maintain the
Property in a manner generally consistent with the manner in which Seller has
operated and maintained the Property prior to the date hereof. Without the prior
written consent of Purchaser (which shall not be unreasonably withheld or
delayed) Seller shall not enter into, amend or terminate any Operating Agreement
or the Casualty Policies, remove any material amount of the Personal Property
other than in the ordinary course of business and without replacing the same if
so required in the ordinary course of business nor allow the Casualty Policies
to expire or lapse for nonpayment of premiums.

(b) Seller shall use its good faith, commercially reasonable efforts (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to the Closing Date a written estoppel in the form of Exhibit
N-1 (with such modifications on which Purchaser and Seller reasonably may agree)
(the “Ground Lease Estoppel”) signed by the City of Scottsdale as the landlord
under the Ground Lease. Notwithstanding anything herein contained to the
contrary, Seller’s inability to obtain the Ground Lease Estoppel shall not
constitute a default by Seller, but delivery of the Ground Lease Estoppel shall
be a condition to Purchaser’s obligation to close hereunder. To the extent that
any matters as to which Seller has made a representation or warranty herein are
encompassed within the Ground Lease Estoppel, such representation or warranty
shall no longer be effective and Purchaser shall have no rights in connection
therewith.

(c) Seller shall use its good faith, commercially reasonable efforts (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to the expiration of the Inspection Period, written estoppel
certificates (i) in the form of Exhibit N-2 (or as otherwise may be specified in
any Lease or with such modifications on which Purchaser and Seller reasonably
may agree) (each a “Tenant Estoppel”) signed by each of the tenants under any
Leases; and (ii) in the form on which Purchaser and Seller reasonably may agree
(each a “Contract Estoppel”) signed by any party to any material covenants,
conditions and agreements affecting the Property or agreements affording the
Property use and access rights to any off-site facilities material to the
operations of the Hotel. Notwithstanding anything herein contained to

 

23



--------------------------------------------------------------------------------

the contrary, Seller’s inability to obtain any Tenant Estoppel or Contract
Estoppel shall not constitute a default by Seller hereunder nor shall delivery
of all Tenant Estoppels or Contract Estoppels be a condition to Purchaser’s
obligation to close hereunder. To the extent that any matters as to which Seller
has made a representation or warranty herein are encompassed within any Tenant
Estoppel or Contract Estoppel, such representation or warranty shall no longer
be effective and Purchaser shall have no rights in connection therewith.

(d) Seller shall use its good faith, commercially reasonable efforts (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to the Closing Date a written estoppel in a form reasonably
requested by Purchaser (with such modifications on which Purchaser and Seller
reasonably may agree) (the “PGA Golf Use Estoppel”) signed by the PGA Tour, Inc.
with respect to the Golf Use Agreement. Notwithstanding anything herein
contained to the contrary, Seller’s inability to obtain the PGA Golf Use
Estoppel shall not constitute a default by Seller hereunder, nor shall delivery
of the Golf Use Estoppel be a condition to Purchaser’s obligation to close
hereunder. To the extent that any matters as to which Seller has made a
representation or warranty herein are encompassed within the PGA Golf Use
Estoppel, such representation or warranty shall no longer be effective and
Purchaser shall have no rights in connection therewith.

(e) Seller shall use its good faith, commercially reasonable efforts (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to the Closing Date a written estoppel in a form reasonably
requested by Purchaser (with such modifications on which Purchaser and Seller
reasonably may agree) (the “Tournament Golf Use Estoppel”) signed by the
Tournament Players Club of Scottsdale, Inc. with respect to the Golf Use
Agreement. Notwithstanding anything herein contained to the contrary, Seller’s
inability to obtain the Tournament Golf Use Estoppel shall not constitute a
default by Seller hereunder, nor shall delivery of the Tournament Golf Use
Estoppel be a condition to Purchaser’s obligation to close hereunder. To the
extent that any matters as to which Seller has made a representation or warranty
herein are encompassed within the Tournament Golf Use Estoppel, such
representation or warranty shall no longer be effective and Purchaser shall have
no rights in connection therewith

(f) A copy of any new lease or renewal or modification of any Lease which Seller
wishes to execute between the Effective Date and the date of Closing will be
submitted to Purchaser for its approval prior to execution by Seller. Purchaser
agrees to notify Seller in writing within ten (10) days after its receipt
thereof of either its approval or disapproval, including all tenant inducement
costs and leasing commissions to be incurred in connection therewith.
Purchaser’s approval of any new lease, renewal or modification shall not be
unreasonably withheld. In the event Purchaser fails to notify Seller in writing
of its approval or disapproval within the ten (10) day time period for such
purpose set forth above, such failure shall be deemed the approval by Purchaser.
At Closing, Purchaser shall reimburse Seller for any tenant inducement costs,
leasing commissions or other expenses, including legal fees, incurred by Seller
pursuant to a new Lease or a renewal or a modification approved (or deemed
approved) by Purchaser.

(g) Seller shall cause the Current HMA to be terminated as of the Closing Date.

 

24



--------------------------------------------------------------------------------

(h) Seller shall have the right to make and accept Reservations for use of the
Hotel’s rooms, banquet and restaurant facilities and meeting and convention
facilities (and accept cancellations of such Reservations) in the ordinary
course of business at Operator’s customary rates and charges and Purchaser
agrees to honor and assume all such Reservations following Closing.

(i) Seller acknowledges that as an affiliate of a public company Purchaser will
require audited financial statements relating to the Hotel for the three
(3) full calendar years prior to the Closing Date. Seller will use its
commercially reasonable efforts, at no cost or liability to Seller, to request
the accountants that prepared such audited financial statements to permit
Purchaser and its affiliates to rely on such audits to the extent necessary for
Purchaser’s affiliate to comply with its obligations as a public company. The
covenant in the preceding sentence shall survive the Closing; provided, however,
that the failure of the accountants affirmatively to permit Purchaser or its
affiliates to rely on such audits shall not constitute a default of Seller
hereunder, nor shall the granting of such permission by the accountants be a
condition to Purchaser’s obligation to close hereunder.

5.5 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller:

(a) Purchaser has the full right, power and authority to purchase the Property
as provided in this Agreement and to carry out Purchaser’s obligations
hereunder, and all requisite action necessary to authorize Purchaser to enter
into this Agreement and to carry out its obligations hereunder have been, or by
the Closing will have been, taken. The person signing this Agreement on behalf
of Purchaser is authorized to do so.

(b) There is no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against Purchaser which, if
adversely determined, could individually or in the aggregate materially
interfere with the consummation of the transaction contemplated by this
Agreement.

5.6 Survival of Purchaser’s Representations and Warranties. The representation
and warranties of Purchaser set forth in Section 5.5(a) shall survive Closing
and shall be a continuing representation and warranty without limitation. All
other representations and warranties of Purchaser shall survive Closing for a
period of ninety (90) days.

5.7 Covenants of Purchaser. Purchaser hereby covenants with Seller that
Purchaser shall, in connection with its investigation of the Property during the
Inspection Period, inspect the Property for the presence of hazardous
substances, and shall furnish to Seller copies of any reports received by
Purchaser in connection with any such inspection. Purchaser hereby assumes full
responsibility for such inspections and irrevocably waives any claim against
Seller arising from the presence of hazardous substances on the Property.
Purchaser shall also furnish to Seller copies of any other reports received by
Purchaser relating to any other inspections of the Property conducted on
Purchaser’s behalf, if any (including, specifically, without limitation, any
reports analyzing compliance of the Property with the provisions of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. §12101, et seq., if
applicable).

5.8 Alcoholic Beverage Licenses. An affiliate of Operator, CP Hotels (U.S.) 1998
Inc., currently holds those licenses permitting the purchase, storage and sale
of alcoholic

 

25



--------------------------------------------------------------------------------

beverages at the Property which are listed on Exhibit E (the “Liquor Licenses”)
and shall continue to hold the Liquor Licenses as a nominee for such purposes of
the Operator in accordance with the New HMA. Purchaser shall be required to
purchase from Seller at the Closing, at the lesser of Seller’s cost or book
value, the Unopened liquor inventory for the Hotel owned by Seller.

5.9 Employee and Related Matters. Purchaser hereby covenants with Seller as
follows:

(a) Pursuant to the Current HMA, all employees and staff at the Hotel are
currently employees of Seller. As of the Closing, all persons employed by Seller
at the Hotel immediately prior to the Closing Date (“Hotel Employees”), at
Seller’s election (an “Employer Election”) shall be (i) retained by Seller, who
shall serve as the “Employment Affiliate” under the New HMA following the
Closing Date or (ii) terminated, but offered “employment on substantially
equivalent terms and conditions” for a period of at least ninety (90) days after
the Closing Date by another affiliate of Operator acting as the Employment
Affiliate. As used herein, the phrase “employment on substantially equivalent
terms and conditions” shall include recognition of the accrued vacation balances
(subject to the credits to Purchaser under the provisions of Section 4.11).
Purchaser acknowledges that the Employment Affiliate shall initially afford the
Hotel Employees continuation of all rights under the Hotel Employee’s existing
Section 401(k) plans and health care plans, as required under the New HMA and
otherwise shall be managed pursuant to the terms of the New HMA. Purchaser and
Seller shall cooperate (and Seller shall cause Operator to cooperate) in such
transition and all communications with the Hotel Employees about the termination
and rehiring process to avoid any disruption in Hotel operations and to diminish
employee concerns and any misinformation regarding the transfer of the employer
function.

(b) Purchaser, through the payment of such costs as “Employee Expenses” under
the New HMA, shall be responsible for all wages and benefits for Hotel employees
who remain employed or accept employment with the Employment Affiliate as
provided herein and pursuant to the “Owner’s” obligations under the HMA
(x) arising or accruing on and after the date of Closing or (y) arising or
accruing under the New HMA or otherwise arising as a matter of law for which
Purchaser receives proration credit pursuant to this Agreement. Purchaser shall
also be responsible for any “pay in lieu of notice”, that Seller or Operator
must pay to Hotel Employees to the extent such “pay in lieu of notice” is
provided because of “employment loss” of Hotel Employees under the provisions of
the Worker Adjustment Retraining Notification Act (29 U.S.C. Section 2101 et
seq.) (the “WARN Act”), except to the extent that such payments are required
based on Seller’s failure to retain or offer employment to all Hotel Employees
as required pursuant to clauses (i) or (ii) above. Purchaser shall indemnify,
defend and hold Seller harmless from and against any and all amounts that Seller
is required to pay to Hotel Employees as a result of the imposition of liability
under the provisions of the WARN Act in connection with this transaction, except
to the extent that such liability arises based on Seller’s failure to retain or
offer employment to all Hotel Employees pursuant to clauses (i) or (ii) above.
Seller and Purchaser shall cooperate with respect to the timing and form of any
notices required to be provided to Hotel Employees or governmental authorities
regarding the sale of the Property.

(c) This subsection shall survive the Closing.

 

26



--------------------------------------------------------------------------------

ARTICLE VI

DEFAULT

6.1 Deposit & Default by Purchaser.

Within one business day after the full execution of this Agreement, Purchaser
shall deliver to Title Company for deposit into the escrow, the sum of EIGHTEEN
MILLION DOLLARS ($18,000,000) (together with any interest accrued thereon, the
“Deposit”). No provision of this Agreement shall be binding upon Seller unless
and until Title Company shall have received the Deposit. If this transaction is
consummated as contemplated by this Agreement, then the entire amount of the
Deposit shall be paid to Seller and credited against the Purchase Price. The
entire amount of the Deposit shall be returned immediately to Purchaser in the
event of the failure of any of the conditions precedent set forth in
Section 4.17 above or if Purchaser shall otherwise be entitled to terminate this
Agreement pursuant to the terms hereof (including, without limitation, due to a
default by Seller). IN THE EVENT OF A BREACH BY PURCHASER OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, THE ENTIRE AMOUNT OF THE DEPOSIT SHALL BE RETAINED BY
SELLER AS LIQUIDATED DAMAGES. PURCHASER AND SELLER HEREBY ACKNOWLEDGE AND AGREE
THAT SELLER’S DAMAGES IN THE EVENT OF SUCH A BREACH OF THIS AGREEMENT BY
PURCHASER WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE
DEPOSIT IS THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES SELLER
WOULD SUFFER IN THE EVENT THE TRANSACTION PROVIDED FOR IN THIS AGREEMENT FAILS
TO CLOSE, AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING
ON THE DATE OF THIS AGREEMENT. PURCHASER AND SELLER AGREE THAT, EXCEPT FOR
SELLER’S RIGHT TO ENFORCE THE SURVIVING COVENANTS AND INDEMNITIES OF PURCHASER
CONTAINED IN SECTIONS 1.7 AND 3.1 AND ARTICLE X, SELLER’S RIGHT TO RETAIN THE
DEPOSIT SHALL BE THE SOLE REMEDY OF SELLER AT LAW OR IN EQUITY IN THE EVENT OF A
BREACH OF THIS AGREEMENT BY PURCHASER.

ACCEPTED AND AGREED TO:

______                                ______  

Purchaser                            Seller

6.2 Default by Seller. If Seller fails to consummate this Agreement for any
reason other than Purchaser’s default or the permitted termination of this
Agreement by Seller or Purchaser as herein expressly provided, Purchaser shall
be entitled, as its sole remedy, either (a) to terminate this Agreement and
release Seller from any and all liability hereunder (provided, however, in a
case where Seller shall willfully default on its obligations hereunder, Seller
shall also pay to Purchaser a sum equal to Purchaser’s reasonable out-of-pocket
expenses incurred in connection with the transaction contemplated by this
Agreement, not to exceed the sum of Three Hundred Seventy Five Thousand Dollars
($375,000) or (b) to enforce specific performance of Seller’s obligation to
execute the documents required to convey the Property to Purchaser, it being
understood and agreed that the remedy of specific performance shall not be
available to enforce any other obligation of Seller hereunder. Purchaser
expressly waives its rights to seek damages in the event of Seller’s default
hereunder. Purchaser shall be deemed to have elected to

 

27



--------------------------------------------------------------------------------

terminate this Agreement if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction in the county and
state in which the Property is located, on or before fifteen (15) days following
the date upon which Closing was to have occurred. Notwithstanding the foregoing
provisions of this Section 6.2, in the event that Seller’s Actionable Conduct
(as defined below) shall cause the remedy of specific performance to be
unavailable to Purchaser, then in addition to the remedies set forth above in
this Section 6.2, Purchaser shall be entitled to seek Purchaser’s actual (but
not consequential or punitive) damages resulting from Seller’s default, provided
that Purchaser shall file suit for such damages on or before fifteen (15) days
following the date upon which Closing was to have occurred. “Seller’s Actionable
Conduct” shall mean Seller’s sale of the Property to a third party bona fide
purchaser, or Seller’s willful creation of a defect in title which would prevent
Seller from being able to convey the Property to Purchaser as required by this
Agreement.

ARTICLE VII

RISK OF LOSS

7.1 Minor Damage. In the event of loss or damage to the Property or any portion
thereof which is not “major” (as defined below in Section 7.3), this Agreement
shall remain in full force and effect provided Seller assigns to Purchaser all
of Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any Casualty Policy or condemnation awards relating to the
premises in question. If Seller so assigns a casualty claim to Purchaser, the
Purchase Price shall be reduced by an amount equal to the deductible amount
under the applicable Casualty Policy. Upon Closing, full risk of loss with
respect to the Property shall pass to Purchaser.

7.2 Major Damage. In the event of a “major” loss or damage, either Seller or
Purchaser may terminate this Agreement by written notice to the other party. If
neither Seller nor Purchaser elects to terminate this Agreement within ten
(10) days after Seller sends Purchaser written notice of the occurrence of major
loss or damage, then Seller and Purchaser shall be deemed to have elected to
proceed with Closing, in which event Seller shall assign to Purchaser all of
Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any Casualty Policy (including, without limitation, proceeds of
business interruption insurance) or condemnation awards relating to the premises
in question. If Seller so assigns a casualty claim to Purchaser, the Purchase
Price shall be reduced by an amount equal to the deductible amount under the
applicable Casualty Policy. Upon Closing, full risk of loss with respect to the
Property shall pass to Purchaser.

7.3 Definition of “Major” Loss or Damage. For purposes of Sections 7.1 and 7.2,
“major” loss or damage refers to the following: (a) loss or damage to the
Property or any portion thereof such that the cost of repairing or restoring the
premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the opinion of an
architect selected by Seller and reasonably approved by Purchaser, equal to or
greater than Fifteen Million Dollars ($15,000,000), and (ii) any loss due to a
condemnation which permanently and materially impairs the current use of the
Property. If Purchaser does not give notice to Seller of Purchaser’s reasons for
disapproving an architect within five (5) days after receipt of notice of the
proposed architect, Purchaser shall be deemed to have approved the architect
selected by Seller.

 

28



--------------------------------------------------------------------------------

ARTICLE VIII

COMMISSIONS

8.1 Brokerage Commissions. Each party agrees that should any claim be made for
brokerage commissions or finder’s fees by any broker or finder by, through or on
account of any acts of said party or its representatives, said party will
indemnify and hold the other party free and harmless from and against any and
all loss, liability, cost, damage and expense in connection therewith. The
provisions of this paragraph shall survive Closing or earlier termination of
this Agreement.

ARTICLE IX

DISCLAIMERS AND WAIVERS

9.1 No Reliance on Documents. Except as expressly stated herein, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby. Purchaser acknowledges and agrees that
all materials, data and information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby are provided to Purchaser as
a convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, Purchaser acknowledges and agrees that (a) any
environmental or other report with respect to the Property which is delivered by
Seller to Purchaser shall be for general informational purposes only,
(b) Purchaser shall not have any right to rely on any such report delivered by
Seller to Purchaser, but rather will rely on its own inspections and
investigations of the Property and any reports commissioned by Purchaser with
respect thereto, and (c) neither Seller, any affiliate of Seller nor the person
or entity which prepared any such report delivered by Seller to Purchaser shall
have any liability to Purchaser for any inaccuracy in or omission from any such
report or in verbal communication.

9.2 Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S LIMITED WARRANTY OF TITLE TO BE SET FORTH IN
THE DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL
CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH,
ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING
REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING
SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE

 

29



--------------------------------------------------------------------------------

IN THIS AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS
NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY
INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED
BY SELLER, THE OPERATOR OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS
PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY
AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO
ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL
RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE PROPERTY BUT WITHOUT WAIVER OF PURCHASER’S RIGHTS TO RELY ON AND OTHERWISE
WITH RESPECT TO REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT. PURCHASER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL OF
HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE
REQUIRED AFTER THE DATE OF CLOSING, SUCH CLEAN-UP, REMOVAL OR REMEDIATION SHALL
BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF
PURCHASER AND SELLER SHALL NOT BE LIABLE TO PURCHASER FOR SUCH CLEAN-UP, REMOVAL
OR REMEDIATION. AS PART OF THE PROVISIONS OF THIS SECTION 9.2, BUT NOT AS A
LIMITATION THEREON, PURCHASER HEREBY

 

30



--------------------------------------------------------------------------------

AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT LIMITED
TO MATTERS WHICH ARE KNOWN OR DISCLOSED, AND PURCHASER HEREBY WAIVES ANY AND ALL
RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN THE FUTURE MAY HAVE CONFERRED UPON
IT, BY VIRTUE OF THE PROVISIONS OF FEDERAL, STATE OR LOCAL LAW, RULES OF
REGULATIONS.

9.3 Effect and Survival of Disclaimers. Seller and Purchaser acknowledge that
the compensation to be paid to Seller for the Property has been decreased to
take into account that the Property is being sold subject to the provisions of
this Article IX. Seller and Purchaser agree that the provisions of this Article
IX shall survive Closing.

ARTICLE X

MISCELLANEOUS

10.1 Confidentiality. Purchaser and its representatives shall hold in confidence
all data and information obtained with respect to Seller or its business,
whether obtained before or after the execution and delivery of this Agreement,
and shall not disclose the same to others; provided, however, that Purchaser may
disclose such data and information as may be required by law and to the
employees, consultants, accountants and attorneys of Purchaser, provided that
such persons are instructed in writing to treat such data and information
confidentially. In the event this Agreement is terminated or Purchaser fails to
perform hereunder, Purchaser shall promptly return to Seller any statements,
documents, schedules, exhibits or other written information obtained from Seller
in connection with this Agreement or the transaction contemplated herein. In the
event of a breach or threatened breach by Purchaser or its agents or
representatives of this Section 10.1, Seller shall be entitled to an injunction
restraining Purchaser or its agents or representatives from disclosing, in whole
or in part, such confidential information. Nothing herein shall be construed as
prohibiting Seller from pursuing damages or any other available remedy at law or
in equity for such breach or threatened breach. The provisions of this
Section 10.1 shall survive Closing.

10.2 Public Disclosure. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Purchaser and
Seller and their respective counsel. Purchaser agrees to provide a copy of any
such proposed public announcement to Seller at least two business days prior to
its release in order to afford Seller an opportunity to review and the right to
approve the form and content of any such public release, which approval shall
not be unreasonably withheld or delayed. Notwithstanding the foregoing, Seller
acknowledges that Purchaser is beneficially owned by a public company subject to
disclosure requirements mandated by its governing documents, law or stock
exchange regulation and that public announcements with respect to the
information otherwise subject to the constraints set forth above may be so
mandated. If Seller is unable to afford Purchaser the two business day period
for review and approval of a proposed announcement based on unanticipated events
which, in the opinion of Purchaser’s securities counsel, could expose Seller to
violation of law or securities liability absent such an announcement, Seller
shall have the right to make such announcement, provided that Purchaser in any
event shall have provided Seller with the proposed announcement prior to release
and afforded Seller such opportunity to review and approve the announcement as
is reasonable in light of the circumstances.

 

31



--------------------------------------------------------------------------------

10.3 Discharge of Obligations. The acceptance of the Deed by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

10.4 Assignment. Purchaser may not assign its rights under this Agreement
without first obtaining Seller’s written approval, which approval may be given
or withheld in Seller’s sole discretion. Any transfer, directly or indirectly,
of any stock, partnership interest or other ownership interest in Purchaser
without Seller’s written approval, which approval may be given or withheld in
Seller’s sole discretion, shall constitute a default by Purchaser under this
Agreement. Notwithstanding the foregoing, Purchaser may assign this Agreement,
effective upon the Closing, to an affiliate of Purchaser owned or controlled by
Purchaser, provided that such assignment shall not modify the terms and
conditions of this Agreement or relieve Purchaser of any liability hereunder.
Consistent with the terms of the New HMA, Seller shall cooperate and cause the
Operator to cooperate in permitting Purchaser to structure its ownership of the
Property and specific components of the Property consistent with its status as a
real estate investment trust, provided that such structure and any operating
lease entered into to effect such structure shall not adversely affect the
rights of Seller or the rights or security of the tenure of the Operator under
the New HMA.

10.5 Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, or (b) nationally recognized overnight delivery service
with proof of delivery, or (c) United States Mail, postage prepaid, registered
or certified mail, return receipt requested, or (d) legible facsimile
transmission sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile transmission, as of the date of the facsimile transmission provided
that an original of such facsimile is also sent to the intended addressee by
means described in clauses (a), (b) or (c) above. Unless changed in accordance
with the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

 

If to Seller:    Scottsdale Princess Partnership    Canadian Pacific Tower   
100 Wellington Street West, Suite 1600    Toronto, Ontario Canada M5K 1B7   
Attention: General Counsel    Telecopy: (416) 874-2853 with a copy to:    Heller
Ehrman LLP    333 Bush Street    San Francisco, California 94104    Attention:
Brian D. Smith    Telecopy: (415) 772-6268

 

32



--------------------------------------------------------------------------------

If to Purchaser:    SHR Scottsdale, L.L.C.    c/o Strategic Hotel Capital, Inc.
   77 West Wacker Drive    Suite 4600    Chicago, Illinois 60601    Attention:
General Counsel    Telecopy: 312 658 5799 with a copy to:    Perkins Coie LLP   
131 S. Dearborn Street, Suite 1700    Chicago, Illinois 60603-5559    Attention:
Daniel G.M. Marre    Telecopy: (312) 324-9632

10.6 Binding Effect. This Agreement shall not be binding in any way upon Seller
or Purchaser unless and until Seller and Purchaser shall execute and deliver the
same each to the other.

10.7 Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.

10.8 Tenant Notification Letter. Purchaser shall deliver to each Tenant a signed
statement acknowledging Purchaser’s receipt and responsibility for the Tenant’s
security deposit (to the extent delivered by Seller to Purchaser at Closing), if
any, all in compliance with and pursuant to the applicable provisions of
applicable law.

10.9 Time of the Essence; Calculation of Time Periods. Time of performance is of
the essence of this Agreement. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State in which the
Property is located or the United States of America, in which event the period
shall run until the end of the next day which is neither a Saturday, Sunday or
legal holiday. The final day of any such period shall be deemed to end at 5
p.m., local time at the Property. The term “days” as used herein shall mean
calendar days, with the exception of “business days”, which term shall mean each
day except for any Saturday, Sunday or legal holiday under the laws of the State
in which the Property is located or the United States of America.

10.10 Successors and Assigns. The terms and provisions of this Agreement are to
apply to and bind the permitted successors and assigns of the parties hereto.

10.11 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

10.12 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more

 

33



--------------------------------------------------------------------------------

effectively the purposes or subject matter of this Agreement. Without limiting
the generality of the foregoing, Purchaser shall, if requested by Seller,
execute acknowledgments of receipt with respect to any materials delivered by
Seller to Purchaser with respect to the Property. The provisions of this
Section 10.12 shall survive Closing.

10.13 Counterparts; Signatures. This Agreement may be executed in counterparts,
and all such executed counterparts shall constitute the same agreement. It shall
be necessary to account for only one such counterpart in proving this Agreement.
Facsimile signatures on this Agreement shall be same as original signatures for
all purposes.

10.14 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

10.15 Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE IN WHICH THE
PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS
OF SUCH STATE. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT
SITTING IN THE STATE IN WHICH THE PROPERTY IS LOCATED. PURCHASER AND SELLER
AGREE THAT THE PROVISIONS OF THIS SECTION 10.15 SHALL SURVIVE THE CLOSING OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

10.16 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party (including, without limitation, Title Company and Broker), and
accordingly, no third party shall have the right to enforce the provisions of
this Agreement or of the documents to be executed and delivered at Closing.

10.17 Exhibits. The following exhibits, which are attached to this Agreement,
are incorporated in and shall be deemed to be an integral part of this
Agreement:

 

(a)

   Exhibit A -    Legal Description of the Land

(b)

   Exhibit B -    Excluded Personal Property

(c)

   Exhibit C -    Lease Schedule

(d)

   Exhibit D -    Operating Agreements Schedule

(e)

   Exhibit E    Liquor Licenses

(f)

   Exhibit F-1    Deed

(g)

   Exhibit F-2    Assignment and Assumption of Ground Lease

 

34



--------------------------------------------------------------------------------

(h)

   Exhibit G    Bill of Sale

(i)

   Exhibit H    Assignment and Assumption of Leases

(j)

   Exhibit I    Assignment and Assumption of Operating Agreements, Intangibles
and Intellectual Property

(k)

   Exhibit J    Notice to Tenants

(l)

   Exhibit K    FIRPTA Certificate

(m)

   Exhibit L    Reserved

(n)

   Exhibit M    Designation Agreement

(o)

   Exhibit N-1    Ground Lease Estoppel Form

(p)

   Exhibit N-2    Tenant Estoppel Form

(q)

   Exhibit O    New Management Agreement

(r)

   Exhibit P    Casualty Policies

(s)

   Exhibit Q    Additional Disclosure Items

(t)

   Exhibit R    Residential Expansion Parcel Agreement

(u)

   Exhibit S    Cap Ex Projects

10.18 Captions. References in this Agreement to “Section” are to the numbered
Sections herein. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

10.19 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

10.20 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.

10.21 No Personal Liability. No member or manager of Seller or Purchaser, no
officer, director or partner of a member or manager of Seller or Purchaser, no
disclosed or undisclosed principal of Seller or Purchaser and no person in any
way affiliated with Seller or Purchaser shall have any personal liability with
respect to this Agreement, any instrument delivered by Seller or Purchaser at
the Closing or the transaction contemplated hereby, nor shall the property of
any such person or entity be subject to attachment, levy, execution or other
judicial process.

 

35



--------------------------------------------------------------------------------

10.22 Costs of Enforcement. If either party hereto fails to perform any of its
obligations under this Agreement or if a dispute arises concerning the meaning
or interpretation of any provision of this Agreement, then the defaulting party
or the party not prevailing in such dispute shall pay all costs and expenses
incurred by the other party on account of such default or in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable attorneys fees and disbursements.

10.23 Currency. All transactions referred to in this Agreement shall be made in
lawful money of the United States in immediately available funds.

10.24 Survival. The provisions of the following Sections of this Agreement shall
survive Closing and shall not be merged into the execution and delivery of the
Deed: the indemnifications set forth in Sections 1.7 and 3.1, the last paragraph
of Section 4.2; Sections 4.5, 4.7; the indemnifications set forth in Section 4.9
and 4.10; Sections 4.11; 4.12; 4.13; 4.14; 4.16; 5.1; 5.3; 5.4(j); 5.5, 5.6;
5.8, 5.9, 6.1(b), 8.1; 9.3; 10.1; 10.8; 10.9; 10.12; 10.15; 10.16 and 10.22.

10.25 Exclusivity. Seller agrees that, prior to the Closing or earlier
termination of this Agreement, Seller shall not make, accept, solicit or
consider any offer or proposal or other agreement to sell the Property.

10.26 Intentionally Omitted [See Section 1.7]

10.27 Title Company’s Agreement. Title Company, as escrow agent, is executing
this Agreement to confirm its agreement to serve as escrow agent hereunder in
accordance with the terms set forth in this Agreement and the separate escrow
agreement referenced in Section 1.6.

[signature page follows]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

SELLER:       PURCHASER:

SCOTTSDALE PRINCESS PARTNERSHIP,

a general partnership formed under the laws of Arizona

   

SHR SCOTTSDALE, L.L.C.,

a Delaware limited liability company

By:   CP Hotels (Scottsdale 1) Inc.,     By:  

/s/ Stephen K. Miller

  a Delaware corporation, general partner     Its:  

Stephen K. Miller

Senior Vice President

Acquisitions & Development

  By:  

/s/ Terence P. Badour

        Name:   Terence P. Badour         Title:   Executive Vice President, Law
and Administration         By:  

/s/ Thomas C. Griffiths

        Name:   Thomas C. Griffiths         Title:   Vice President and
Associate General Counsel       By:  

CP Hotels (Scottsdale 2) Inc.,

a Delaware corporation, general partner

        By:  

/s/ Terence P. Badour

        Name:   Terence P. Badour         Title:   Executive Vice President, Law
and Administration         By:  

/s/ Thomas C. Griffiths

        Name:   Thomas C. Griffiths         Title:   Vice President and
Associate General Counsel       CP Hotels (U.S.) 1998 Inc. executes this
Agreement for the sole purposes of confirming the undertakings set forth in
Sections 5.3(b) above:      

CP Hotels (U.S.) 1998 Inc.,

a Delaware corporation

      By:  

/s/ Terence P. Badour

      Its:   Authorized Signatory       By:  

/s/ Thomas C. Griffiths

      Its:   Authorized Signatory      

 

TITLE COMPANY, AS ESCROW AGENT:

LAWYERS TITLE INSURANCE COMPANY

By:

 

/s/ Joel Lazarus

Its:

  Escrow Officer

 

37



--------------------------------------------------------------------------------

Exhibit A-1

LEGAL DESCRIPTION OF FEE COMPONENT LAND

[SEE ATTACHED]



--------------------------------------------------------------------------------

PARCEL 2: (TENNIS COTTAGES)

That portion of the Southwest quarter of Section 35, Township 4 North, Range 4
East of the Gild and Salt River Base and Meridian, Maricopa County, Arizona,
described as follows:

COMMENCING at the South quarter corner of said Section 35;

thence North 00 degrees 08 minutes 41 seconds East, along the North-South
mid-section line of said Section 35, a distance of 1486.58 feet;

thence North 89 degrees 49 minutes 06 seconds West, 840.00 feet to the POINT OF
BEGINNING;

thence South 27 degrees 44 minutes 13 seconds East, 177.75 feet;

thence South 83 degrees 46 minutes 19 seconds East, 39.13 feet;

thence South 26 degrees 47 minutes 27 seconds East, 26.35 feet;

thence South 58 degrees 07 minutes 53 seconds East, 43.04 feet;

thence South 88 degrees 18 minutes 25 seconds East, 29.86 feet;

thence South 07 degrees 07 minutes 02 seconds East, 47.49 feet;

thence South 66 degrees 38 minutes 00 seconds West, 275.66 feet to the beginning
of a curve concave to the Southeast having a radius of 150.00 feet;

thence Southwesterly along said curve through a central angle of 12 degrees 08
minutes 15 seconds, an arc distance of 31.78 feet;

thence South 54 degrees 29 minutes 46 seconds West, 446.31 feet;

thence North 84 degrees 49 minutes 13 seconds West, 43.57 feet;

thence North 00 degrees 01 minutes 45 seconds East, 619.54 feet;

thence South 89 degrees 49 minutes 06 seconds East, 377.78 feet;

thence North 00 degrees 01 minutes 45 seconds East, 18.00 feet;

thence South 89 degrees 49 minutes 06 seconds East, 103.52 feet to the POINT OF
BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona; and

EXCEPT all oil, gas, other hydrocarbon substances, helium or other substances of
a gaseous nature, coal, metals, minerals, fossils, fertilizer of every name and
description; and

EXCEPT all uranium, thorium or any other material which is or may be determined
to be peculiarly essential to the production of fissionable materials whether or
not of commercial value, as set forth in Section 37-231, Arizona Revised
Statutes.

 

39



--------------------------------------------------------------------------------

PARCEL 3: (GOLF COTTAGES)

That portion of the South half of Section 35, Township 4 North, range 4 East of
the Gila and Salt River Base and Meridian, Maricopa County, Arizona, described
as follows:

COMMENCING at the South quarter corner of said Section 35;

thence North 00 degrees 08 minutes 41 seconds East, along the North-South
mid-section line of said Section 35, a distance of 692.16 feet to the POINT OF
BEGINNING;

thence North 79 degrees 44 minutes 48 seconds West, 66.78 feet;

thence North 05 degrees 04 minutes 10 seconds West, 504.79 feet;

thence South 89 degrees 51 minutes 19 seconds East, 233.91 feet;

thence South 00 degrees 08 minutes 41 seconds West, 10.06 feet;

thence South 89 degrees 51 minutes 19 seconds East, 67.83 feet;

thence North 00 degrees 08 minutes 41 seconds East, 14.66 feet;

thence South 89 degrees 51 minutes 19 seconds East, 148.26 feet;

thence South 00 degrees 08 minutes 41 seconds West, 16.60 feet;

thence South 89 degrees 51 minutes 19 seconds East, 102.00 feet;

thence South 00 degrees 08 minutes 41 seconds West, 253.85 feet;

thence North 79 degrees 44 minutes 48 seconds West, 295.00 feet;

thence South 10 degrees 15 minutes 12 seconds West, 92.82 feet to the beginning
of a non-tangent curve concave to the Southeast, having a radius of 45.00 feet
and a radial bearing to said beginning of North 39 degrees 43 minutes 18 seconds
East;

thence Southwesterly along said curve through a central angle of 134 degrees 47
minutes 28 seconds, an arc distance of 105.86 feet;

thence South 84 degrees 55 minutes 50 seconds West, 60.44 feet to a point on the
North-South mid-section line of said Section 35;

thence South 00 degrees 08 minutes 41 seconds West, along said mid-section line,
164.69 feet to the POINT OF BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona; and

EXCEPT all oil, gas, other hydrocarbon substances, helium or other substances of
a gaseous nature, coal, metals, minerals, fossils, fertilizer of every name and
description; and

EXCEPT all uranium, thorium or any other material which is or may be determined
to be peculiarly essential to the production of fissionable materials whether or
not of commercial value, as set forth in Section 37-231, Arizona Revised
Statutes.



--------------------------------------------------------------------------------

PARCEL 4:

That portion of the Southeast quarter of Section 35, Township 4 North, Range 4
East of the Gila and Salt River Base and Meridian, Maricopa County, Arizona,
described as follows:

COMMENCING at the Southeast corner of said Section 35;

thence North 00 degrees 08 minutes 48 seconds East, along the East line of said
Southeast quarter, 2145.40 feet;

thence North 89 degrees 51 minutes 09 seconds West, 1858.64 feet to the POINT OF
BEGINNING;

thence continuing North 89 degrees 51 minutes 09 seconds West, 782.42 feet to
the West line of said Southeast quarter;

thence South 00 degrees 08 minutes 41 seconds West, along said West line, 60.00
feet, record (57.42 feet, measured);

thence South 74 degrees 58 minutes 57 seconds East, 337.32 feet to the beginning
of a curve concave Southwesterly, having a radius of 300.00 feet;

thence Southeasterly along said curve through a central angle of 35 degrees 25
minutes 14 seconds, an arc distance of 185.46 feet;

thence South 39 degrees 33 minutes 43 seconds East, 125.23 feet to the beginning
of a curve concave Northeasterly, having a radius of 1000.00 feet;

thence Southeasterly along said curve, through a central angle of 06 degrees 22
minutes 13 seconds, an arc distance of 111.18 feet;

thence North 44 degrees 04 minutes 04 seconds East, 211.36 feet;

thence North 00 degrees 08 minutes 43 seconds East, 270.00 feet, record (267.42
feet, measured) to the POINT OF BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.

PARCEL 5:

That portion of the Northeast quarter of the Southwest quarter of Section 35,
Township 4 North, Range 4 East of the Gila and Salt River Base and Meridian,
Maricopa County, Arizona, described as follows:

COMMENCING at the center of said Section 35;

thence South 00 degrees 08 minutes 41 seconds West, along the North-South
mid-section line of said Section 35, a distance of 232.27 feet to the POINT OF
BEGINNING;

thence continuing South 00 degrees 08 minutes 41 seconds West, along said
mid-section line, 431.30 feet;

thence North 74 degrees 58 minutes 57 seconds West, 6.41 feet to the beginning
of a non-tangent curve concave to the Northeast, having a radius of 444.50 feet
and a radial bearing to said beginning of South 15 degrees 01 minutes 03 seconds
East;

thence Northwesterly along said curve through a central angle of 75 degrees 09
minutes 12 seconds, an arc distance of 583.04 feet;



--------------------------------------------------------------------------------

thence South 89 degrees 49 minutes 46 seconds East, 336.61 feet to the POINT OF
BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.

PARCEL 6:

That portion of the Northeast quarter of the Southwest quarter of Section 35,
Township 4 North, Range 4 East of the Gila and Salt River Base and Meridian,
Maricopa County, Arizona, described as follows:

BEGINNING at the center of said Section 35;

thence South 00 degrees 08 minutes 41 seconds West, along the North-South
mid-section line of said Section 35, a distance of 232.27 feet;

thence North 89 degrees 49 minutes 46 seconds West, 392.11 feet;

thence North 00 degrees 10 minutes 14 seconds East, 232.27 feet to the East-West
mid-section line of said Section 35;

thence South 89 degrees 49 minutes 46 seconds East, along said East-West
mid-section line, 392.00 to the POINT OF BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.

PARCEL 7:

A non-exclusive easement for ingress, egress and public utilities, emergency
vehicle and refuse collection access as defined and set forth in EASEMENT AND
MAINTENANCE AGREEMENT dated November 21,1986 and recorded December 2,1986 in
Recording No. 86-664157, records of Maricopa County, Arizona.

PARCEL 8:

A non-exclusive easement for vehicular and pedestrian ingress and egress as
defined and set forth in RECIPROCAL EASEMENT AND MAINTENANCE AGREEMENT, dated
November 21, 986 and recorded December 2, 1986 in Recording No. 86-664160,
records of Maricopa County, Arizona.

PARCEL 9:

A non-exclusive easement for vehicular and pedestrian ingress and egress and
public utilities as defined and set forth in EASEMENT AND MAINTENANCE AGREEMENT,
dated November 21, 1986 and recorded December 2, 1986 in Recording
No. 86-664152, as amended by Clarification of Easement Rights recorded in
Recording Nos. 87-283748 and 88-084414, records of Maricopa County, Arizona.



--------------------------------------------------------------------------------

PARCEL 10:

A non-exclusive and perpetual easement as defined and set forth in DECLARATION
OF EASEMENTS AND COVENANTS, CONDITIONS AND RESTRICTIONS BUFFER ZONE, dated
November 21, 1986 and recorded December 2, 1986 in Recording No. 86-664153 and
re-recorded in Recording No. 87-092569, as amended by Clarification of Easement
Rights recorded in Recording Nos. 87-283748 and 88-084414, records of Maricopa
County, Arizona.

PARCEL 11:

A non-exclusive easement as defined and set forth in PARKING EASEMENT AGREEMENT,
dated August 19, 1988 and recorded October 13, 1988 in Recording No. 88-506728



--------------------------------------------------------------------------------

EXHIBIT A-2

LEGAL DESCRIPTION OF GROUND LEASED COMPONENT LAND

[SEE ATTACHED]



--------------------------------------------------------------------------------

PARCEL 1: (HOTEL PARCEL)

That portion of the South half of Section 35, Township 4 North, Range 4 East of
the Gila and Salt River Base and Meridian, Maricopa County, Arizona, described
as follows:

COMMENCING at the South one-quarter corner of said Section 35;

thence North 00 degrees 08 minutes 41 seconds East, along the North-South
mid-section line of said Section 35, a distance of 1206.58 feet to the POINT OF
BEGINNING;

thence North 89 degrees 51 minutes 19 seconds West, 111.62 feet;

thence North 05 degrees 04 minutes 10 seconds West, 34.51 feet to the beginning
of a curve concave to the East having a radius of 75.00 feet;

thence Northerly along said curve through a central angle of 60 degrees 29
minutes 58 seconds, an arc distance of 79.19 feet to a point of reverse
curvature with a curve concave to the Southwest and having a radius of 75.00
feet;

thence Northeasterly, Northerly and Southwesterly along said curve through a
central angle of 168 degrees 47 minutes 48 seconds, an arc distance of 220.95
feet;

thence South 66 degrees 38 minutes 00 seconds West, 521.45 feet;

thence North 07 degrees 07 minutes 02 seconds West, 47.49 feet;

thence North 88 degrees 18 minutes 25 seconds West, 29.86 feet;

thence North 58 degrees 07 minutes 53 seconds West, 43.04 feet;

thence North 26 degrees 47 minutes 27 seconds West, 26.35 feet;

thence North 83 degrees 46 minutes 19 seconds West, 39.13 feet;

thence North 27 degrees 44 minutes 13 seconds West, 177.75 feet;

thence North 89 degrees 49 minutes 06 seconds West, 103.52 feet;

thence South 00 degrees 01 minutes 45 seconds West, 18.00 feet;

thence North 89 degrees 49 minutes 06 seconds West, 377.78 feet;

thence North 00 degrees 01 minutes 45 seconds East, 756.50 feet;

thence North 78 degrees 51 minutes 20 seconds East, 4.33 feet to the beginning
of a curve concave to the South having a radius of 250.00 feet;

thence Easterly along said curve through a central angle of 51 degrees 43
minutes 26 seconds, an arc distance of 225.69 feet;

thence South 49 degrees 25 minutes 14 seconds East, 59.77 feet;

thence North 40 degrees 34 minutes 36 seconds East, 352.13 feet to the beginning
of a curve concave to the Southeast having a radius of 100.00 feet;



--------------------------------------------------------------------------------

thence Northeasterly along said curve through a central angle of 49 degrees 35
minutes 38 seconds, an arc distance of 86.56 feet;

thence South 89 degrees 49 minutes 46 seconds East, 385.35 feet to the beginning
of a non-tangent curve concave to the East, having a radius of 500.00 feet and a
radial bearing to said beginning of South 73 degrees 52 minutes 17 seconds West;

thence Northerly along said curve through a central angle of 16 degrees 17
minutes 57 second; an arc distance of 142.24 feet;

thence South 89 degrees 49 minutes 46 seconds East, 55.50 feet to the beginning
of a non-tangent curve concave to the Northeast having a radius of 444.50 feet
and a radial bearing to said beginning of North 89 degrees 46 minutes 46 seconds
West;

thence Southeasterly along said curve through a central angle of 75 degrees 09
minutes 12 seconds, an arc distance of 583.04 feet;

thence South 74 degrees 58 minutes 57 seconds East, 6.41 feet to the North-South
mid-section line of said Section 35;

thence South 00 degrees 08 minutes 41 seconds West, along said mid-section line,
57.42 feet;

thence South 74 degrees 58 minutes 57 seconds East, 337.32 feet to the beginning
of a curve concave to the Southwest having a radius of 300.00 feet;

thence Southeasterly along said curve through a central angle of 35 degrees 25
minutes 14 seconds, an arc distance of 185.46 feet;

thence South 39 degrees 33 minutes 43 seconds East, 125.23 feet to the beginning
of a curve concave to the Northeast having a radius of 1000.00 feet;

thence Southeasterly along said curve through a central angle of 11 degrees 27
minutes 33 seconds, an arc distance of 200.00 feet;

thence South 38 degrees 58 minutes 44 seconds West, 55.50 feet;

thence South 16 degrees 17 minutes 23 seconds West, 211.79 feet;

thence North 89 degrees 51 minutes 19 seconds West, 270.00 feet;

thence South 00 degrees 08 minutes 41 seconds West, 208.40 feet;

thence North 89 degrees 51 minutes 19 seconds West, 148.26 feet;

thence South 00 degrees 08 minutes 41 seconds West, 14.66 feet;

thence North 89 degrees 51 minutes 19 seconds West, 67.83 feet;

thence North 00 degrees 08 minutes 41 seconds East, 10.06 feet;

thence North 89 degrees 51 minutes 19 seconds West, 122.29 feet to the POINT OF
BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona; and

EXCEPT all oil, gas, other hydrocarbon substances, helium or other substances of
a gaseous nature, coal, metals, minerals, fossils, fertilizer of every name and
description; and



--------------------------------------------------------------------------------

EXCEPT all uranium, thorium or any other material which is or may be determined
to be peculiarly essential to the production of fissionable materials whether or
not of commercial value, as set forth in Section 37-231, Arizona Revised
Statutes.



--------------------------------------------------------------------------------

Exhibit B

EXCLUDED PERSONAL PROPERTY

Any personal property owned by (i) any tenants under the Leases, (ii) any lessor
of such property under any Operating Agreement, (iii) any guest of the Hotel,
(iv) any third party possessing the right to situate personal property at the
Hotel pursuant to a Permitted Exception, (v) any service provider under an
Operating Agreement using such equipment in connection with the performance of
such service or (vi) any agent, employee or invitee of any of the foregoing.



--------------------------------------------------------------------------------

Exhibit C

LEASE SCHEDULE

 

1. Building Lease Agreement dated October 01, 1993 between Scottsdale Princess
Partnership, as Lessor, and US West New Vector Group Inc. d/b/a Verizon
Wireless, as Tenant, as extended by the First Amendment to Building Lease
Agreement dated March 5, 1999 and as further extended by written notice from
Tenant on February 24, 2003.

 

2. Building Lease Agreement dated November14, 1995, between Scottsdale Princess
Partnership, as Lessor, and Southwestco Wireless, L.P. d/b/a Cellular One, as
Tenant, and subsequently assigned to ALLTEL Communications Inc, as extended by
written notice from ALLTEL on March 11, 2005.



--------------------------------------------------------------------------------

Exhibit D

OPERATING AGREEMENTS SCHEDULE

 

1. Assa Abloy Hospitality Inc.—VingCard Elsafe Service Agreement dated 3/15/06
between VingCard Elsafe and The Fairmont Scottsdale Princess.

 

2. Empire Power Systems Southwest/CAT—Customer Support Agreement dated 11/01/05
between Empire Southwest LLC and Fairmont Scottsdale Princess Resort, as
Customer.

 

3. Gruber Power Services—Full Service Maintenance Agreement dated 7/01/05
between Gruber Power Services and Scottsdale Princess Hotel, as Customer.

 

4. Kone Inc.—Elevator/Escalator Maintenance Contract dated 8/01/05 between Kone
Inc, as Vendor, and The Fairmont Scottsdale Princess, as Account.

 

5. Pitney Bowes—Service Agreement between Pitney Bowes and Scottsdale Princess,
as Lessee.

 

6. Shamrock Foods Company—Equipment Loan Agreement 8/28/02 between Shamrock
Foods Company and Scottsdale Princess, as Customer.

 

7. Titan Power Inc.—Full Service Maintenance Agreement dated 7/1/05 between
Titan Power, Inc. and Fairmont Princess Resort, as Subscriber.

 

8. York International—Preventative Maintenance Agreement (air conditioning
systems)dated 2/7/05 between York International Corporation and Fairmont
Scottsdale Princess Resort, as Customer.

 

9. Electronic Storage Corp—LaserVault Universal Server Product(s) Software
Support & Maintenance dated 3/27/06 between Electronic Storage Corporation and
Scottsdale Princess, as Customer.

 

10 Federal Communications Group Inc.—Integrated Electrical Services dated
3/15/06 between Federal Communications Group, Inc. and Scottsdale Princess.

 

11. IBM Server Support—ServicePac Registration dated 2/28/06 between ServicePac
Support, IBM Global Services and Fairmont Hotels and Resorts—Scottsdale
Princess.

 

12. MeetingMatrix International Inc.—SpaceLinks Subscription Annual Renewal
dated 1/3/06 between MeetingMatrix International, Inc. and Fairmont Scottsdale
Princess.

 

13. MICROS Systems Inc.—Fidelio Support MSA Proposal dated 12/7/05 between
Micros Fidelio and the Fairmont Scottsdale Princess, as Customer.



--------------------------------------------------------------------------------

14. Newmarket International—Delphi Software Support Agreement dated M5/12/06
between Newmarket International and The Fairmont Scottsdale Princess, as
Customer.

 

15. Par Springer-Miller Systems, Inc.—SpaSoft Software Annual Support dated
11/30/05 between Par Springer-Miller Systems, Inc. and Fairmont Scottsdale
Princess, as Customer.

 

16. Sage Accpac International, Inc.—Sage Software ClientCare Plan Annual Renewal
dated 12/20/05 between Sage Accpac international, Inc. and Fairmont Scottsdale
Princess, as Client.

 

17. Arizona Waste Services—Account Renewal Service Agreement and Price Increase
dated 2/01/05 between Arizona Waste Services and Fairmont Scottsdale Princess,
as Customer.

 

18. Dunbar Armored, Inc.—Service Contract dated 7/12/05 between Dunbar Armored,
Inc. and Fairmont Scottsdale Princess, as Customer.

 

19. GE Betz, Inc.—Chemicals/Service Contract dated 12/01/05 between GE Betz,
Inc. and The Fairmont Scottsdale Princess, as Buyer.

 

20. Mastel Dry Cleaning-Laundry Inc.—Service Agreement dated 3/03/96 between
Mastel Dry Cleaning-Laundry, Inc. and Scottsdale Princess.

 

21. Pro-Clean Pest Elimination—Service Plan dated 4/06/06 between ProClean Pest
Elimination and the Fairmont Scottsdale Princess.

 

22. Tyco/Simplex Grinnell—Fire & Security Service Agreement dated 5/17/06
between SimplexGrinnell and The Fairmont Scottsdale Princess.

 

23. Transtyle—Bid Proposal and Letter Amendment dated 8/24/03 between Transtyle,
Inc. and Fairmont Scottsdale Princess.

 

24. At Your Service—Window Cleaning Service Agreement dated 11/19/01 between At
Your Service and Fairmont Scottsdale Princess.

 

25. Chouinard Myhre, Inc.—Software Maintenance Contract/Invoice dated 3/25/06
from Chouinard Myhre, Inc. to Fairmont Scottsdale Princess Hotel.

 

26. Siemens Building Technologies—Technical Support Program Proposal dated
5/1/06 between Siemens Building Technologies, Inc. and The Fairmont Scottsdale
Princess.

 

27. Hertz—Concession Agreement and Vehicle Use Agreement both dated 9/1/03
between The Hertz Corporation and Fairmont Scottsdale Princess.

 

28. American Audio Visual Center Inc.—Service Program and In-House Operation
Agreement dated 12/01/04 between American Audio Visual Center and Fairmont
Scottsdale Princess



--------------------------------------------------------------------------------

29. Cooperative Services Agreement (Memorandum of Agreement) dated 10/25/05
between The Fairmont Scottsdale Princess and Wolff Scottsdale LLC.

 

30. Cooperative Services Agreement (Memorandum of Agreement) dated 10/25/05
between The Fairmont Scottsdale Princess and SP Scottsdale LLC.

 

31. Cooperative Services Agreement (Memorandum of Agreement) dated 10/25/05
between The Fairmont Scottsdale Princess and The Fairmont Scottsdale Princess
(FSP Ten Acres).

 

32. Golf Facility Reservations and Use and Licensing Agreement dated 12/20/85
between Tournament Players Club of Scottsdale, Inc., PGA Tour, Inc., Princess
Hotels International, and Scottsdale Princess Partnership.

 

  a. Letter of Notification of combined capacity for golf courses from PGA Tour,
Inc. to Scottsdale Princess Partnership—December 20, 1985 .

 

  b. Letter Agreement from Princess Hotels International to the Director of
TPC—February 18, 1997.

 

33. Food and Beverage Operating Agreement dated 12/20/85 between Tournament
Players Club of Scottsdale, Inc. and Scottsdale Princess Partnership.

 

  a. Letter Amendment to Food and Beverage Operating Agreement dated —January
30, 1990

 

  b. Amendment to Food and Beverage Operating Amendment—February 1, 1990.

 

34. Golf Concierge Agreement dated 8/01/03 between Tournament Players Club of
Scottsdale and Fairmont Scottsdale Princess.

 

35. TPC Reservation Policies

 

  a. Amendment —October 21, 1994

 

  b. Letter Agreement from Princess Hotels International to the Director of TPC
dated February 18, 1997

 

36. T-Mobile—Temporary Site License (wireless communications facility) dated
1/19/06 between T-Mobile West Corporation and Scottsdale Princess Partnership.

 

37. On Command—Service Agreement dated 12/12/05 between On Command Video
Corporation and Scottsdale Princess Partnership.

 

38. UniFocus, LP—Labor Productivity Agreement dated 6/08/06 between UniFocus, LP
and Fairmont Hotels and Resorts.



--------------------------------------------------------------------------------

Exhibit E

LIQUOR LICENSES

 

1. Alcoholic Beverage License #06070426 issued to CP Hotels 1998 Inc., as Owner
of Fairmont Scottsdale Princess Resort from the State of Arizona Dept. of Liquor
Licenses and Control.

 

2. Spirituous Liquor Tax Permit #0852002 issued to Fairmont Scottsdale Princess
from the City of Scottsdale, Arizona.



--------------------------------------------------------------------------------

Exhibit F-1

DEED

SPECIAL WARRANTY DEED

KNOW ALL MEN BY THESE PRESENTS:

That                             , a                             , hereinafter
called the “Grantor”, in consideration of the sum of Ten Dollars ($10.00) and
other valuable consideration paid to the Grantor by
                                        , a
                                        , whose address is
                                        
                                        , hereinafter called the “Grantee”, the
receipt of which is hereby acknowledged, does hereby grant, bargain, sell and
convey unto the Grantee and its successors and assigns:

ALL of those certain parcels of land situate at
                            (herein the “Property”), described in Exhibit “A”
attached hereto and made a part hereof, subject, however, only to the
encumbrances mentioned in said Exhibit “A”;

AND the reversions, remainders, rents, issues and profits thereof, together with
all buildings, improvements, tenements, rights, easements, privileges and
appurtenances to the same belonging or appertaining or held and enjoyed
therewith, and all of the estate, right, title and interest of the Grantor both
at law and in equity therein and thereto (collectively, the “Property”);

TO HAVE AND TO HOLD the same unto the Grantee and its successors and assigns,
forever, subject, however, only to the encumbrances mentioned in said Exhibit
“A”;

AND the Grantor, for itself and its successors, hereby covenants with the
Grantee and its successors and assigns: THAT the Grantor has good right to grant
and convey the Property unto the Grantee as aforesaid; that the same are free
and clear of and from all encumbrances made or suffered by the Grantor, except,
however, only for the encumbrances mentioned in said Exhibit A;

AND, in consideration of the premises, the Grantee, for itself and its
successors and assigns, hereby acknowledges that the Grantee is aware,
understands and agrees that the Property is being conveyed by the Grantor to the
Grantee “AS IS, WHERE IS, WITH ALL FAULTS” without warranty or representation of
any kind or character, express or implied, including, without limitation, as to
habitability, merchantability, fitness for a particular purpose, zoning, tax
consequences, latent or patent physical or environmental condition, utilities,
operating history or projections, valuation, governmental approvals, the
compliance of the Property with governmental laws, the truth, accuracy or
completeness of the property documents or any other information provided by or
on behalf of the Grantor to the Grantee, or any other matter or thing regarding
the Property.

The parties hereto agree that this instrument may be executed in counterparts,
each of which shall be deemed an original, and said counterparts shall together
constitute one and the



--------------------------------------------------------------------------------

same agreement, binding all of the parties hereto, notwithstanding all of the
parties are not signatory to the original or the same counterparts. For all
purposes, including, without limitation, recordation, filing and delivery of
this instrument, duplicate unexecuted and unacknowledged pages of the
counterparts may be discarded and the remaining pages assembled as one document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Grantee have executed this instrument
this      day of                     , 2006.

 

 

  ,

a  

 

 

By  

 

  Name:  

 

  Title:  

 

  Grantor  

 

  ,

a  

 

 

By:  

 

  Name:  

 

 

Title:

    Grantee    



--------------------------------------------------------------------------------

STATE OF    )    ) SS: COUNTY OF    )

On this      day of                     , 2006, before me appeared
                                         and
                                        , to me personally known, who, being by
me duly sworn, did say that they are                             and
                            , respectively, of                             , a
                            ; that such instrument was signed on behalf of such
corporation by authority of its Board of Directors; and said
                                         and
                                         acknowledged such instrument to be the
free act and deed of such corporation.

 

Signature:  

 

Name:  

 

Notary Public State of

 

My commission expires:  

 



--------------------------------------------------------------------------------

STATE OF    )    ) SS: COUNTY OF    )

On this      day of                     , 2006, before me appeared
                                         and
                                        , to me personally known, who, being by
me duly sworn, did say that they are                                         
and                                         , respectively, of
                                        ; that such instrument was signed on
behalf of such corporation by authority of its Board of Directors; and said
                                         and
                                         acknowledged such instrument to be the
free act and deed of such corporation.

 

Signature:  

 

Name:  

 

Notary Public State of

 

My commission expires:  

 



--------------------------------------------------------------------------------

Exhibit “A” to Deed

Property



--------------------------------------------------------------------------------

Exhibit F-2

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE

THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE (this “Assignment”) is made and
entered into as of this     day of June, 2006, by and between Scottsdale
Princess Partnership, a general partnership formed under the laws of Arizona
(“Assignor”), and SHR Scottsdale, L.L.C., a Delaware limited liability company
(“Assignee”).

RECITALS

(A) The City of Scottsdale, a municipal corporation (the “City”), as “Lessor,”
and Assignor, as “Lessee,” entered into that certain Ground Lease dated
December 30, 1985 (a memorandum of which, titled Memorandum of Ground Lease and
Right of First Refusal to Purchase, was recorded December 2, 1986 in the
Official Records of Maricopa County as document number 86 664161), as amended by
that certain First Amendment to Ground Lease dated November 17, 1986, that
certain Second Amendment to Ground Lease dated April 4, 1995, and that certain
Wall and Sign Agreement and Third Amendment to Ground Lease dated December 23,
2002 (as amended, the “Ground Lease”).

(B) Pursuant to the Ground Lease, Assignor leases certain real property located
in the City of Scottsdale, Sate of Arizona (the “Ground Leased Property”), which
Property is more particularly described in Exhibit A attached hereto.

(C) The Ground Leased Property is adjacent to certain real property owned in fee
by Assignor (the “Fee Property” and together with the Ground Leased Property,
the “Property”).

(D) The Property is improved by a hotel facility commonly known as “The Fairmont
Scottsdale Princess” (the “Hotel”).

(E) Assignor and Assignee have entered into a Purchase and Sale Agreement dated
June 30, 2006, whereby Assignee has agreed to purchase the Hotel from Assignor.
As a condition of the sale, Assignor is required to assign its right title and
interest in and to the Ground Lease to Assignee.

(F) Assignor now desires to assign its right, title, claim and interest in, to,
and under the Ground Lease to Assignee and Assignee desires to accept the
assignment thereof, subject to the terms and conditions of this Assignment.

AGREEMENT

NOW, THEREFOR, FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is
hereby acknowledged, effective as of the Effective Date (as defined below), the
parties hereby agree as follows:

1. Assignor hereby assigns and transfers unto Assignee all of its right, title,
claim and interest in, to, and under the Ground Lease.



--------------------------------------------------------------------------------

2. Assignee hereby accepts the aforesaid assignment and assumes and covenants
and agrees, for the benefit of Assignor and the City, faithfully to keep and
perform each and all of the terms, covenants, agreements and conditions of the
Ground Lease to be performed by the lessee thereunder, including the making of
all payments due to the City when due and payable.

3. Assignor shall indemnify, defend, protect and hold Assignee harmless from and
against any and all liabilities and obligations of lessee under the Ground
Lease, which liabilities and obligations arise or accrue prior to the Closing
Date.

4. Assignee shall indemnify, defend, protect and hold Assignor harmless from and
against any and all liabilities and obligations of lessee under the Ground
Leases, which liabilities and obligations arise or accrue on or after the
Closing Date

5. In the event of any litigation between Assignor and Assignee arising out of
this Assignment, the losing party shall pay the prevailing party’s costs and
expenses of such litigation, including, without limitation, reasonable
attorneys’ fees.

6. This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.

7. This Assignment shall be governed by and construed in accordance with the
laws of the State of Arizona.

8. This Assignment is delivered pursuant to the Purchase Agreement.

9. Assignee acknowledges that, except as provided in the Purchase Agreement, the
conveyance of the Ground Lease herein is specifically made “as-is” and
“where-is,” without any representations or warranties express or implied,
including, without limitation, implied warranties of fitness for any particular
purpose or merchantability or any other warranties whatsoever. Assignee has not
relied and will not rely on, and Assignor is not liable for or bound by, any
express or implied warranties, guaranties, statements, representations or
information pertaining to the Ground Lease or relating thereto (including
specifically, without limitation, information packages distributed with respect
to the Property) made or furnished by Assignor, the Property manager, or any
agent or real estate broker representing or purporting to represent Assignor, to
whomever made or given, directly or indirectly, orally or in writing.

10. For purposes of this Assignment, the “Effective Date” shall be the date of
the Closing (as defined in the Purchase Agreement).

11. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have execute this Assignment as of the
day and year first written above.

 

ASSIGNOR: Scottsdale Princess Partnership By:  

 

Name:  

 

Title:  

 

ASSIGNEE: SHR Scottsdale, L.L.C. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit G

BILL OF SALE

For good and valuable consideration, the receipt of which is hereby
acknowledged,                                 , a
                                         (“Seller”), does, as of this      day
of                                 , 2006, hereby sell, transfer and convey to
                                                      (“Purchaser”), without
recourse or warranty, any and all personal property (the “Personal Property”)
owned by Seller and used exclusively in connection with the operation of that
certain real property commonly known as The Fairmont Scottsdale Princess and
located at                             , and more particularly described in
Exhibit A attached hereto and incorporated herein by reference (the “Property”).

Purchaser acknowledges that the sale of the Personal Property is specifically
made “as-is” and “where-is,” without any representations or warranties express
or implied, including, without limitation, implied warranties of fitness for any
particular purpose or merchantability or any other warranties whatsoever.
Purchaser has not relied and will not rely on, and Seller is not liable for or
bound by, any express or implied warranties, guaranties, statements,
representations or information pertaining to the Personal Property or relating
thereto (including specifically, without limitation, information packages
distributed with respect to the Property) made or furnished by Seller, the
Property manager, or any agent or real estate broker representing or purporting
to represent Seller, to whomever made or given, directly or indirectly, orally
or in writing. Notwithstanding the foregoing, Purchaser does not hereby waive
its rights to rely on and otherwise with respect to representations and
warranties expressly set forth in the Purchase and Sale Agreement dated as of
                                 by and between Seller and
                         with respect to the Property.

This Bill of Sale may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

[Next page is signature page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed this Bill of Sale as of
the date first above written.

 

SELLER:                                       
                                           , a
                                                                             
By:  

 

Name:  

 

Title:  

 

PURCHASER:

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A TO BILL OF SALE

LEGAL DESCRIPTIONS

(see attached)



--------------------------------------------------------------------------------

Exhibit H

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) dated as of
                        , 2005 is entered into by and between
                            , a                                         
         (“Assignor”), and                                              
(“Assignee”).

WITNESSETH

WHEREAS, Assignor is the lessor under those certain lease agreements identified
on Exhibit B attached hereto (the “Leases”) executed with respect to that
certain real property commonly known as The Fairmont Scottsdale Princess and
located at                              (the “Property”) as more fully described
in Exhibit A attached hereto and incorporated herein by reference;

WHEREAS, Assignor, as Seller, and                                 , a
[                        ] limited liability company, as Purchaser, have entered
into that certain Purchase and Sale Agreement dated as of
                                , 2006 (the “Purchase Agreement”) conveying the
Property; and

WHEREAS, Assignor desires to assign its interest as lessor in the Leases to
Assignee, and Assignee desires to accept the assignment thereof;

Now, THEREFORE, in consideration of the promises and conditions contained
herein, the parties hereby agree as follows:

1. Effective as of the Effective Date (as defined below), Assignor hereby
assigns to Assignee all of its right, title and interest in and to the Leases.

2. Effective as of the Effective Date, Assignee hereby assumes all of Assignor’s
obligations under the Leases and agrees to indemnify Assignor against and hold
Assignor harmless from any and all cost, liability, loss, damage or expense,
including without limitation, attorneys’ fees, accruing on or to be performed
subsequent to the Effective Date and arising out of the lessor’s obligations
under the Leases. Assignor agrees to indemnify Assignee against and hold
Assignee harmless from any and all cost, liability, loss, damage or expense,
including, without limitation, attorneys’ fees, accruing on or performed prior
to the Effective Date and arising out of the lessor’s obligations under the
Leases.

3. Any rental and other payments under the Leases shall be prorated between the
parties as provided in the Purchase Agreement

4. In the event of any litigation arising out of this Assignment, the losing
party shall pay the prevailing party’s costs and expenses of such litigation,
including, without limitation, attorneys’ fees.



--------------------------------------------------------------------------------

5. This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.

6. This Assignment shall be governed by and construed in accordance with the
laws of the State of Arizona.

7. Assignee acknowledges that, except as provided in the Purchase Agreement, the
conveyance of the Leases herein is specifically made “as-is” and “where-is,”
without any representations or warranties express or implied, including, without
limitation, implied warranties of fitness for any particular purpose or
merchantability or any other warranties whatsoever. Assignee has not relied and
will not rely on, and Assignor is not liable for or bound by, any express or
implied warranties, guaranties, statements, representations or information
pertaining to the Leases or relating thereto (including specifically, without
limitation, information packages distributed with respect to the Property) made
or furnished by Assignor, the Property manager, or any agent or real estate
broker representing or purporting to represent Assignor, to whomever made or
given, directly or indirectly, orally or in writing.

8. This Assignment is delivered pursuant to the Purchase Agreement.

9. For purposes of this Assignment, the “Effective Date” shall be the date of
the Closing (as defined in the Purchase Agreement).

10. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

[Next page is signature page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.

 

ASSIGNOR: By:  

 

Name:  

 

Title:  

 

ASSIGNEE:

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT OF LEASES

LEGAL DESCRIPTION

(see attached)



--------------------------------------------------------------------------------

EXHIBIT B TO ASSIGNMENT OF LEASES

Leases

(See Attached)



--------------------------------------------------------------------------------

Exhibit I

ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS, LICENSES,

INTANGIBLES AND INTELLECTUAL PROPERTY

THIS ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS, LICENSES, INTANGIBLES
and INTELLECTUAL PROPERTY (this “Assignment”) is made and entered into as of
this      day of                         , 2006, by and between
                                , a                              (“Assignor”),
and                                          (“Assignee”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, effective as of the Effective Date (as defined below), and in
connection with the sale of that certain real property described in Exhibit A
attached hereto (the “Property”, Assignor hereby assigns and transfers unto
Assignee all of its right, title, claim and interest in and under:

(A) all warranties and guaranties (express or implied) made by or received from
any third party with respect to any building, building component, structure,
fixture, machinery, equipment, or material situated on, contained in any
building or other improvement situated on, or comprising a part of any building
or other improvement situated on, any part of the Property including, without
limitation, those warranties and guaranties listed in Exhibit B attached hereto
(collectively, the “Warranties”);

(B) all of the contracts listed in Exhibit C attached hereto (the “Operating
Agreements”);

(C) all of the Licenses (as defined in that certain Purchase and Sale Agreement
dated as of June 30, 2006 by and between Assignor and
                                    , a Assignee, with respect to the Property
(the “Purchase Agreement”)) listed on Exhibit D attached hereto;

(D) any Intangibles (as defined in the Purchase Agreement); and

(E) the intellectual property listed on Exhibit E attached hereto (the
“Intellectual Property”).

ASSIGNOR AND ASSIGNEE FURTHER HEREBY AGREE AND COVENANT AS FOLLOWS:

1. Effective as of the Effective Date, Assignee hereby assumes all of the
owner’s obligations under the Operating Agreements, Warranties, Licenses
Intangibles and Intellectual Property and agrees to indemnify Assignor against
and hold Assignor harmless from any and all cost, liability, loss, damage or
expense, including, without limitation, attorneys’ fees, accruing on or to be
performed subsequent to the Effective Date and arising out of the owner’s
obligations thereunder. Assignor agrees to indemnify Assignee against and hold
Assignee harmless from any and all cost, liability, loss, damage or expense,
including, without limitation, attorneys’ fees, accruing on or performed prior
to the Effective Date and arising out of the owner’s obligations thereunder.



--------------------------------------------------------------------------------

2. In the event of any litigation between Assignor and Assignee arising out of
this Assignment, the losing party shall pay the prevailing party’s costs and
expenses of such litigation, including, without limitation, reasonable
attorneys’ fees.

3. This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.

4. This Assignment shall be governed by and construed in accordance with the
laws of the State of Arizona.

5. This Assignment is delivered pursuant to the Purchase Agreement.

6. Assignee acknowledges and agrees that, except as provided in the Purchase
Agreement, the conveyance of the Operating Agreements, Warranties, Licenses,
Intangibles and Intellectual Property is specifically made “as-is” and
“where-is,” without any representations or warranties express or implied,
including, without limitation, implied warranties of fitness for any particular
purpose or merchantability or any other warranties whatsoever. Assignee has not
relied and will not rely on, and Assignor is not liable for or bound by, any
express or implied warranties, guaranties, statements, representations or
information pertaining to the Operating Agreements, Warranties, License,
Intangibles or Intellectual Property or relating thereto (including
specifically, without limitation, information packages distributed with respect
to the Property) made or furnished by Assignor, or any agent or broker
representing or purporting to represent Assignor, to whomever made or given,
directly or indirectly, orally or in writing.

7. For purposes of this Assignment, the “Effective Date” shall be the date of
the Closing (as defined in the Purchase Agreement).

8. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

[Next page is signature page]

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.



--------------------------------------------------------------------------------

ASSIGNOR: By:  

 

Name:  

 

Title:  

 

ASSIGNEE:

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT

Legal Description of Property

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT B TO ASSIGNMENT

Warranties

 

Vendor

  

Items

  

Warranty

Aqua Master    Lagoon Aerator— Motor and Seal    1 year against defects in
material or workmanship from shipment. Interstate Mechanical Corporation (IMCOR)
   Cooling Tower Replacement    1 year against defects in materials or
workmanship from the earliest of: (1) acceptance by Hotel, (2) proper filing of
Certificate of Substantial Completion, (3) beneficial use or occupancy, in whole
or part, by Hotel, or (4) original start-up of equipment and/or mechanical
systems installed by IMCOR. Performance Roof Systems    PRS Roofing System—Hotel
conference center building    20 years from completion date to maintain
watertight roof Polyglass    Tennis shop and La Hacienda buildings roofs    12
year material and labor from date of completion/ installation. SOS Exterminating
   Scottsdale Princess Spa building    5 year guarantee from original
application to endeavor to prevent termite infestation; 1 year warranty period
to repair construction damage from termites Truly Nolen Exterminating   
Scottsdale Princess Villas and Casitas buildings    1 year termite coverage
guarantee



--------------------------------------------------------------------------------

Young Builders Roofing    Scottsdale Princess Spa—Clay Roofing Tiles    20 years
against defects in workmanship or materials from date of completion York
International    Variable Speed Drive Retrofit for York chiller    1 year for
equipment and parts from date of start-up; 90 days for installation labor from
date of start-up



--------------------------------------------------------------------------------

EXHIBIT C TO ASSIGNMENT

Operating Agreements



--------------------------------------------------------------------------------

EXHIBIT D TO ASSIGNMENT

Licenses

 

  1. Nonionizing Radiation License; Tanning Facility—Arizona Radiation Regulator
Agency

 

  2. Device License—Department of Weights and Measures

 

  3. Non-RX Retailer Permit—Arizona State Board of Pharmacy

 

  4. License; Salon-COS; The Salon at Willow Stream/Fairmont Scottsdale
Princess—Arizona State Board of Cosmetology

 

  5. License; Salon-AES; The Salon at Willow Stream/Fairmont Scottsdale
Princess—Arizona State Board of Cosmetology

 

  6. Environmentally Hazardous Products License—State of Arizona Environmental
Quality Department

 

  7. Air Quality Permit—Maricopa County, Arizona, Environmental Services
Department

 

  8. Permit to Operate; Bathing; Main Pool—Maricopa County, Arizona,
Environmental Services Department

 

  9. Permit to Operate; Hydrotherapy; Men’s Spa—Maricopa County, Arizona,
Environmental Services Department

 

  10. Permit to Operate; Hydrotherapy; Men’s Cold Spa—Maricopa County, Arizona,
Environmental Services Department

 

  11. Permit to Operate; Hydrotherapy; Women’s Spa—Maricopa County, Arizona,
Environmental Services Department

 

  12. Permit to Operate; Hydrotherapy; Women’s Cold Spa—Maricopa County,
Arizona, Environmental Services Department

 

  13. Permit to Operate; Hydrotherapy; Grotto Spa—Maricopa County, Arizona,
Environmental Services Department

 

  14. Permit to Operate; Eating Drinking; East Pool/BHC—Maricopa County,
Arizona, Environmental Services Department

 

  15. Permit to Operate; Bathing; East Pool—Maricopa County, Arizona,
Environmental Services Department



--------------------------------------------------------------------------------

  16. Permit to Operate; Bathing; Tennis Cottages Pool—Maricopa County, Arizona,
Environmental Services Department

 

  17. Permit to Operate; Hydrotherapy; Tennis Cottages Spa—Maricopa County,
Arizona, Environmental Services Department

 

  18. Permit to Operate; Eating Drinking; Grill @ 17020 N Hayden—Maricopa
County, Arizona, Environmental Services Department

 

  19. Permit to Operate; Eating Drinking; McDowell—Maricopa County, Arizona,
Environmental Services Department

 

  20. Permit to Operate; Bathing; Variances—Maricopa County, Arizona,
Environmental Services Department

 

  21. Permit to Operate; Bathing; South Pool—Maricopa County, Arizona,
Environmental Services Department

 

  22. Permit to Operate; Hydrotherapy; South Spa—Maricopa County, Arizona,
Environmental Services Department

 

  23. Permit to Operate; Eating Drinking; Main Kitchen—Maricopa County, Arizona,
Environmental Services Department

 

  24. Permit to Operate; Baker; BHC—Maricopa County, Arizona, Environmental
Services Department

 

  25. Permit to Operate; Eating Drinking; Meal Ticket/BHC—Maricopa County,
Arizona, Environmental Services Department

 

  26. Permit to Operate; Eating Drinking; Marquesa/BHC—Maricopa County, Arizona,
Environmental Services Department

 

  27. Permit to Operate; Eating Drinking; Banquet Pantry Kitchen/BHC—Maricopa
County, Arizona, Environmental Services Department

 

  28. Permit to Operate; Public Accommodation—Maricopa County, Arizona,
Environmental Services Department

 

  29. Permit to Operate; Eating Drinking; Ballroom Pre-Function—Maricopa County,
Arizona, Environmental Services Department

 

  30. Permit to Operate; Eating Drinking; Cazadores Bar—Maricopa County,
Arizona, Environmental Services Department

 

  31. Permit to Operate; Eating Drinking; Las Ventanas/Room Service/BHC—Maricopa
County, Arizona, Environmental Services Department



--------------------------------------------------------------------------------

  32. Permit to Operate; Eating Drinking; La Hacienda/BHC—Maricopa County,
Arizona, Environmental Services Department

 

  33. Permit to Operate; Eating Drinking; Cabana Café-South Pool/BHC—Maricopa
County, Arizona, Environmental Services Department

 

  34. License for Scottsdale Princess Resort Children’s Program—Motion Picture
Licensing Corporation

 

  35. Business Reply Mail Permit—United States Postal Service

 

  36. Radio Station Authorization; 2-Way Radios—Federal Communications
Commission Wireless Telecommunications Bureau (2 permits)

 

  37. Alarm User Permit to Fairmont Scottsdale Princess from the City of
Scottsdale. (permit # 00000000853242)

 

  38. Massage Facility License to Fairmont Scottsdale Princess from the City of
Scottsdale (license # 0037608).



--------------------------------------------------------------------------------

EXHIBIT E TO ASSIGNMENT

Intellectual Property

United States Trademark Registrations

 

Mark

  

U.S. Reg. No.

CAZADORES

   1911922

MARQUESA

   1784652

CROWN P CORRAL

   2357413

LAS VENTANAS

   1784653

State Business License Registrations

 

Mark

  

Reg. No.

  

State

LA HACIENDA RESTAURANT

   107310    Arizona

LAS VENTANAS

   107311    Arizona

MARQUESA

   73245    Arizona

CABALLO BAYO

   73246    Arizona

CABANA CAFÉ

   43210    Arizona

No warranty or representation is made with respect to Seller’s right, title or
interest in the foregoing Marks.



--------------------------------------------------------------------------------

Exhibit J

NOTICE TO TENANTS

                    , 2006

 

To:

 

 

 

 

 

 

 

  Re: Notice of Lease Assignment

Premises: The Fairmont                     

Ladies and Gentlemen:

Please be advised that the Premises have been acquired by, and the Lessor’s
interest in your lease and your security deposit (if any) have been assigned, to
                                                                      (“New
Owner”).

Notwithstanding the foregoing, Fairmont Hotels & Resorts (U.S.) Inc. remains the
manager of the Hotel and, therefore, you shall continue to pay all future rental
and other payments under your lease to Fairmont as agent for the New Owner.

[continued on next page]



--------------------------------------------------------------------------------

Very truly yours,     Prior Owner:       By:  

 

  Name:  

 

  Title:  

 

New Owner:  

 

  By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit K

FIRPTA CERTIFICATE

FIRPTA AFFIDAVIT

Section 1445 of the Internal Revenue Code provides that a transferee of an
interest in real property located in the United States must withhold tax if the
transferor is a foreign person. To inform the transferee that withholding of tax
is not required upon the disposition by                     , a
                     (“Transferor”), of its interest in real property in the
United States, the undersigned hereby certifies the following on behalf of
Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign limited
liability company, foreign trust, or foreign estate (as those terms are defined
in the Internal Revenue Code and Income Tax Regulations);

2. Transferor’s U.S. employer identification number is [                    ]
and

3. Transferor’s address is [                    ].

Transferor understands that this Certificate may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could result in punishment by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this Certificate and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this Certificate on behalf of
Transferor.

Dated as of                     , 2006.

TRANSFEROR:

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit L

[RESERVED]



--------------------------------------------------------------------------------

Exhibit M

DESIGNATION AGREEMENT

THIS DESIGNATION AGREEMENT (this “Agreement”) is entered into as of
                    , 2006 by and among                     , a
                     (“Seller”),                     , a                     
(“Purchaser”) and                      (“Title Company”).

I. RECITALS

A. Pursuant to that certain Purchase and Sale Agreement entered into by and
between Seller and                     , a                     , dated as of
                    , 2006 (the “Purchase Agreement”), Seller has agreed to sell
to Purchaser, and Purchaser has agreed to buy from Seller, that certain real
property commonly known as The Fairmont                     , situated at
                     and described more fully on attached Exhibit A attached
hereto (the “Property”) (the purchase and sale of the Property pursuant to the
Purchase Agreement is sometimes referred to below as the “Transaction”).

B. Section 6045(e) of the United States Internal Revenue Code and the
regulations promulgated thereunder (collectively, the “Reporting Requirements”)
require an information return to be made to the United States Internal Revenue
Service, and a statement to be furnished to Seller, in connection with the
Transaction.

C. Pursuant to Section 1.6 of the Purchase Agreement, an escrow has been opened
with [            ] (Escrow No. [            ]) through which the Transaction
will be or is being accomplished. Title Company is either (i) the person
responsible for closing the Transaction (as described in the Reporting
Requirements) or (ii) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements).

D. Seller, Purchaser and Title Company desire to designate Title Company as the
“Reporting Person” (as defined in the Reporting Requirements) with respect to
the Transaction.

II. AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Seller, Purchaser and Title Company agree as
follows:

1. Title Company is hereby designated as the Reporting Person for the
Transaction. Title Company shall perform all duties that are required by the
Reporting Requirements to be performed by the Reporting Person for the
Transaction.

2. Seller and Purchaser shall furnish to Title Company, in a timely manner, any
information requested by Title Company and necessary for Title Company to
perform its duties as Reporting Person for the transaction.



--------------------------------------------------------------------------------

3. Title Company hereby requests Seller to furnish to Title Company Seller’s
correct taxpayer identification number. Seller acknowledges that any failure by
Seller to provide Title Company with Seller’s correct taxpayer identification
number may subject Seller to civil or criminal penalties imposed by law.
Accordingly, Seller hereby certifies to Title Company, under penalties of
perjury, that Seller’s correct taxpayer identification number is
[                    ].

4. The names and addresses of the parties hereto are as follows:

 

SELLER:

__________________________

110 Wellington Street, Suite 1600

TD Centre PO Box 40 Toronto, Ontario M5K 17, Canada Attention:
[                    ] Telecopy: [                    ] PURCHASER:
__________________________ Attention:                                          
Telecopy:                                          

TITLE COMPANY:

5. Each of the parties hereto shall retain this Agreement for a period of four
(4) years following the calendar year during which the date of closing of the
Transaction occurs.

6. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, and all of which, when taken together, shall constitute
one and the same document.

(Next page is signature page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.

 

SELLER: By:  

 

Name:  

 

Title:  

 

PURCHASER:

 

By:  

 

Name:  

 

Title:  

 

TITLE COMPANY: By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A TO DESIGNATION AGREEMENT

Legal Description

(see attached)



--------------------------------------------------------------------------------

Exhibit N-1

GROUND LEASE ESTOPPEL FORM

[SEE ATTACHED]



--------------------------------------------------------------------------------

Exhibit N-2

TENANT ESTOPPEL FORM

[Date]

[PURCHASER]

 

Re:

   Lease dated                                         ,             , (the
“Lease”) executed between                                     , a
                                     (“Landlord”), and                     
(“Tenant”), for those premises located at The Fairmont                      (the
“Property”)

Ladies and Gentlemen:

The undersigned Tenant understands that you or your assigns intend to acquire
the Property from Landlord. The undersigned Tenant does hereby certify to you as
follows:

 

  A. The Lease consists only of the documents identified in Items 1 and 2 on
Schedule A attached hereto (“Schedule A”).

 

  B. The Lease is in full force and effect and has not been modified,
supplemented, or amended as indicated in Item 2 on Schedule A.

 

  C. Tenant has not given Landlord written notice of any dispute between
Landlord and Tenant or that Tenant considers Landlord in default under the
Lease. Tenant is not aware of any defaults by Landlord under the Lease.

 

  D. Landlord has performed all construction obligations and paid all tenant
improvement allowances as required under the Lease.

 

  E. Tenant is not in default under the Lease.

 

  F. Tenant does not claim any offsets or credits against rents payable under
the Lease.

 

  G. Tenant has not paid a security or other deposit with respect to the Lease,
except as shown in Item 3 on Schedule A.

 

  H. Tenant has fully paid base rent on account of the month of
                    , 2006; the current base rent under the Lease is as shown in
Item 4 on Schedule A. Tenant has fully paid percentage rent, if applicable, on
account of the month of                     , 2006; the current percentage rent
under the Lease is as shown in Item 4 on Schedule A. Tenant has fully paid
common area maintenance expenses, if applicable, on account of the month of
                    , 2006; Tenant’s current pro rata share of common area
maintenance expenses under the Lease is as shown in Item 4 on Schedule A.



--------------------------------------------------------------------------------

  I. Tenant has not paid any base rentals, percentage rentals or common area
maintenance expenses in advance except for the current month of
                     2006.

 

  J. The term of the lease will terminate on the dates indicated in Item 5 on
Schedule A.

 

  K. Except as shown in Item 6 on Schedule A, Tenant has no right of first
refusal or option to lease space in addition to the premises demised under the
Lease. Except as shown in Item 6 on Schedule A, Tenant has no right of first
refusal or option to purchase the Property or any part thereof.

IN WITNESS WHEREOF, Tenant has executed this Estoppel Certificate as of the date
first above written.

TENANT:                                                             

 

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE A

 

1.    Lease:       Landlord:       Tenant:    ______________________________   
Suite #:    ______________________________    Date:   
______________________________ 2.    Modifications and/or Amendments   
(a)        Date:    ______________________________    (b)        Date:   
______________________________    (c)        Date:   
______________________________ 3.    Security Deposit       (currently held by
Landlord)    $____________________________ 4.    Monthly Base Rent for current
term of Lease    $____________________________    Monthly Percentage Rent for
current term of Lease    $____________________________    Pro Rata Share of   
______________________________%    Common Area Maintenance Expense    5.   
Commencement Date:    ______________________________    Termination Date:   
______________________________

 

6.    Right of First refusal    to Lease    to Purchase    or option   
_______________    _______________    (if none, state “None”)    If “yes”, does
such right or option still exist or has such right or option been exercised or
waived?    Still Exists          Exercised          Waived         



--------------------------------------------------------------------------------

EXHIBIT O

NEW HOTEL MANAGEMENT AGREEMENT

[SEE ATTACHED]



--------------------------------------------------------------------------------

Exhibit P

CASUALTY POLICIES

 

Type

   Policy Number   

Company

Commercial general liability    RMGL3813040    American Home Assurance Company
Business Auto liability    CA3812238    American Home Assurance Company
Commercial umbrella liability    BE291 1444    American Home Assurance Company
   546 2821    Commerce & Industry Insurance Company of Canada    C001805   
Allied World Assurance Company    7972 3432    Chubb Insurance Company of Canada
   IE00012311L105A    X.L. Insurance Company    6340023    Starr Excess
Liability Insurance Company Limited    CPHOT998/5    A.C.E. Insurance Company
Ltd. Excess liability program    546 2820    Commerce & Industry Insurance
Company of Canada Workers Compensation    WC591527700    Zurich North America
Fidelity Crime    8179 7186    Chubb Insurance Company of Canada Employment
Practices    060 46 76    American Home Assurance Company



--------------------------------------------------------------------------------

Exhibit Q

ADDITIONAL DISCLOSURE ITEMS

Pending Actions

 

Plaintiff(s)

  

Defendant(s)

  

Date of Incident

Louie & Vensa Ajic and Joe & Pamela Sparks    CP Hotels (US) 1998 Inc.   
December 2001

Equal Employment Opportunity

Commission (Re: Amy Ferrin)

   CP Hotels (US) 1998 Inc. FHRUSI    May 29, 2003 Dorothy Halbrecht    Fairmont
Scottsdale Princess Hotel    November 28, 2002 Duncan & Elaine Owles    FHRI,
dba The Fairmont Scottsdale Princess Hotel    March 11, 2005 Laura Simon & Jack
Simon   

CP Hotels Inc. dba the Fairmont Scottsdale

Princess, et al.

   February 20, 2004

Employment Matters

Open Workers Compensation Claims

 

Insurance Company

   Claimant Name    Date of Injury Zurich    Maria Canale    09/13/2005 Zurich
   Maricella Hunt    05/29/2006 Zurich    Felix Wojtysiak    06/08/2006 Zurich
   Chandra McCartin    04/14/2006 Zurich    Steve DeWitt    05/01/2006 Zurich   
Dianne Willis    03/20/2006 Liberty Mutual    Jahanshir Torabi    11/18/2003
Liberty Mutual    Nabil Oweida    01/31/2005 Liberty Mutual    Osmar Labrada   
03/29/2005 Liberty Mutual    Josefina Rey de Rios    02/12/2004



--------------------------------------------------------------------------------

Miscellaneous

 

1. Passing motorists have complained to the Hotel about a noxious smell
associated with a City of Scottsdale sewer manhole approximately 1/4 mile west
of the Hotel’s western property line. The sewer manhole is not on the Property,
but the assumption is that complaints have been made to the Hotel because of the
sewer manhole’s proximity to a Hotel sign.

 

2. The effect of the Articles of Incorporation of Scottsdale Princess Community
Association, Inc., as amended

 

3. The effect of the Bylaws of Scottsdale Princess Community Association, Inc.,
as amended.



--------------------------------------------------------------------------------

Exhibit R

RESIDENTIAL EXPANSION PARCEL AGREEMENT

Recording and Return To:

____________________

____________________

____________________

Attention:  ____________

RESIDENTIAL EXPANSION PARCEL AGREEMENT

by

                                                 ,

and

                                                 ,

Dated as of December 6, 2005



--------------------------------------------------------------------------------

RESIDENTIAL EXPANSION PARCEL AGREEMENT

THIS RESIDENTIAL EXPANSION PARCEL AGREEMENT (this “Agreement”), dated as of
[September 1, 2006] (the “Effective Date”), is made by and between Scottsdale
Princess Partnership, an Arizona general partnership (“Seller”), and SHR
Scottsdale, L.L.C., a Delaware limited liability company (“Purchaser”). Fairmont
Hotels & Resorts (U.S.) Inc., a Delaware corporation (“Operator”) joins this
Agreement as a third party beneficiary.

RECITALS

A. Seller and Purchaser are parties to that certain Purchase and Sale Agreement,
dated as of June 30, 2006 (the “Purchase and Sale Agreement”), pursuant to which
Seller has sold to Purchaser, and Purchaser has bought from Seller, that certain
real property commonly known as The Fairmont Scottsdale Princess, as described
more fully in the Purchase and Sale Agreement (the “Hotel Property”).

B. Seller and Purchaser desire to memorialize certain agreements with respect to
the development of a portion of the Hotel Property known as “Parcel A/L1”,
comprised of approximately ten (10) acres, as more specifically on Exhibit A
attached hereto and incorporated herein by this reference (the “Residential
Expansion Parcel”).

C. Operator, an affiliate of Seller and as the operator of the Hotel Property
pursuant to that certain Hotel Management Agreement dated as of the date of this
Agreement (the “HMA”) is intended to be the third party beneficiary of the
agreements between Seller and Purchaser.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:

(1) Sale of the Residential Expansion Parcel to a Third Party. If Purchaser
sells the Residential Expansion Parcel to an independent third party
unaffiliated with Purchaser on or before the tenth (10th) anniversary of the
Effective Date: (a) Purchaser shall remit to Seller fifty percent (50%) of the
net profit from such transaction (i.e., the gross sales price received for the
Residential Expansion Parcel less (i) all out of pocket costs, expenses, fees
and commissions paid by Seller following the Effective Date allocable
exclusively to the Residential Expansion Parcel and the sales transaction and
(ii) if applicable, the interest component of any release price paid to obtain
the release of any financing encumbering the Residential Expansion Parcel in
connection with the sale (but no portion of the principal component of such
release price based on an allocation of land value); and (b) for so long as the
HMA remains in full force and effect, Purchaser shall exercise commercially
reasonable efforts to have such third party covenant and enter into agreements
with Operator providing that any residential improvements constructed on the
Residential Expansion Parcel shall carry the “Fairmont” brand, with appropriate
standards and appropriate payments to Operator of fees for association
management and charges and reimbursements to the Hotel Property, Operator or
both, all as customary in comparable branded projects, for allocated costs of
maintenance and services.



--------------------------------------------------------------------------------

(2) Development of the Residential Expansion Parcel by Purchaser for Whole
Ownership. If Purchaser or any affiliate of Purchaser develops the Residential
Expansion Parcel with residential improvements intended for whole (as opposed to
fractional or time share) ownership on or before the tenth (10th) anniversary of
the Effective Date, then, for so long as the HMA remains in full force and
effect: (a) any such residential improvements constructed on the Residential
Expansion Parcel shall carry the “Fairmont” brand, with appropriate standards
and appropriate payments to Operator of fees for association management and
charges and reimbursements to the Hotel Property, Operator or both, all as
customary in comparable branded projects, maintenance and services;
(b) Purchaser, or its affiliate, shall pay to Operator a royalty fee equal to
two percent (2%) of the gross sales price of each unit sold; and (c) Purchaser
shall institute a rental program such that the owner or owner(s) of any such
units may contribute their units for use by the Hotel Property as additional
transient guest room inventory, with payment of a share of rental proceeds to
the Hotel Property and with payments to Operator for unit rental management
services as customary in comparable branded rental programs operated in
conjunction with a hotel.

(3) Development of the Residential Expansion Parcel by Purchaser for Fractional
Ownership. If Purchaser or any affiliate of Purchaser develops the Residential
Expansion Parcel for use as time share or fractional product (as opposed to use
for a whole ownership product, which shall be governed by Section (2) above):
(a) such product shall carry the “Fairmont” brand; (b) Operator shall have a
marketing agreement to sell such product at then-appropriate market rate fees
(provided Operator then has an appropriate marketing system in place); and
(c) appropriate market rate management, association, facilities access and
maintenance fees and charges shall be paid to Operator, the Hotel Property or
both, as customary in comparable branded time share or fractional projects
operated in conjunction with a hotel.

(4) Relationship to the Hotel Property.

(a) Based on its proximity to the Hotel Property, Purchaser acknowledges and
agrees that Operator shall have the right to review and approve (which approval
shall not be unreasonably delayed or withheld): (a) any covenants, conditions
and restrictions or easement agreement affecting the Hotel Property for
utilities, pedestrian and vehicular ingress and egress, parking agreements or
otherwise; (b) any agreements governing services, utilities or other
infrastructure to be provided by the Hotel Property to the Residential Expansion
Parcel and the fees and costs which may be assessed by the Hotel Property,
Operator or both therefor and budgets and allocations of expenses for any shared
facilities between the Hotel Property and the Residential Expansion Parcel; and
(c) the designs and plans of development for the Residential Expansion Parcel,
for the purpose of ensuring that the same are compatible with architectural
designs, features, colorations and material usage of the Hotel Property.
Purchaser (or any affiliate or successor in ownership of or interest in the
Residential Expansion Parcel) shall exercise commercially reasonable efforts to
conduct any development activities on the Residential Expansion Parcel in
fashion designed to minimize any interference with the guest experience at the
Hotel Property or Operator’s ability to operate the Hotel Property at the
Standard.

(b) If Purchaser should determine not to sell the Residential Expansion Parcel
pursuant to Section 1 above or to conduct the residential developments described
in Sections 2



--------------------------------------------------------------------------------

and 3 above, Purchaser shall nevertheless have the right to proceed with the
development on the Residential Expansion Parcel of additional guest rooms for
the Hotel Property, provided that (a) the aggregate number of guest rooms added
to the Hotel Property inventory through the Rooms Addition Project (as defined
in the HMA) and such development on the Residential Expansion Parcel shall not
exceed 350 and (b) any such development shall be treated as a Development
Project governed by and subject to Operator’s rights set forth in Section 10.5
of the HMA.

(5) Limitation. For so long as the HMA remains in full force and effect,
Purchaser covenants and agrees that Purchaser, its affiliates and its successors
in ownership of or interest in the Residential Expansion Parcel (a) shall limit
development on the Residential Expansion Parcel to residential uses (including
customary ancillary facilities) developed, marketed and maintained as luxury
class product and (b) shall not develop or operate on the Residential Expansion
Parcel (i) any hotel, condominium hotel or similar transient use product or
(ii) any residential whole ownership, fractional or time share or other
residential product) under the brand or with the participation of any
Competitor. For such purposes, (A) “Competitor” shall mean any party, directly
or indirectly through an affiliate, primarily engaged in the business of
operating a Lodging System of hotels or similar transient use products and
(B) “Lodging System” shall mean a group of hotels or similar facilities that are
operated, licensed or franchised under a brand (e.g., Ritz-Carlton, St. Regis or
Four Seasons) utilizing group services (e.g. reservation services, sales and
marketing services, human resources and employee benefit services, account
services or purchasing services) that are provided across such group of hotels
or similar facilities.

(6) Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, or (b) nationally recognized overnight delivery service
with proof of delivery, or (c) United States Mail, postage prepaid, registered
or certified mail, return receipt requested, or (d) legible facsimile
transmission sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile transmission, as of the date of the facsimile transmission provided
that an original of such facsimile is also sent to the intended addressee by
means described in clauses (a), (b) or (c) above. Unless changed in accordance
with the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

 

If to Seller or Operator:    Scottsdale Princess Partnership & Fairmont Hotels &
Resorts (U.S.) Inc.    Canadian Pacific Tower    100 Wellington Street West,
Suite 1600    Toronto, Ontario Canada M5K 1B7    Attention: General Counsel   
Telecopy: (416) 874-2853 with a copy to:    Heller Ehrman LLP    333 Bush Street
   San Francisco, California 94104    Attention: Brian D. Smith    Telecopy:
(415) 772-6268



--------------------------------------------------------------------------------

If to Purchaser:    SHR Scottsdale, L.L.C.    c/o Strategic Hotel Capital, Inc.
   77 West Wacker Drive    Suite 4600    Chicago, Illinois 60601    Attention:
General Counsel    Telecopy: 312 658 5799 with a copy to:    Perkins Coie LLP   
131 S. Dearborn Street, Suite 1700    Chicago, Illinois 60603-5559    Attention:
Daniel G.M. Marre    Telecopy: (312) 324-9632

(7) Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties (or Operator as the third party beneficiary) against whom enforcement of
any waiver, change, modification or discharge is sought.

(8) Successors and Assigns. The terms and provisions of this Agreement are to
apply to and bind the permitted successors and assigns of the parties hereto.
This Agreement shall run with the land and bind any successors to Purchaser.

(9) Third Party Beneficiary. All provisions of this Agreement which refer to the
Operator or the Hotel Property are intended fully to benefit Operator as a third
party beneficiary, with the right to enforce any of such provisions as if a
party to this Agreement.

(10) Entire Agreement. This Agreement, including the exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

(11) Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Effective Date, as may be reasonably
requested by the other party to consummate more effectively the purposes or
subject matter of this Agreement.

(12) Counterparts; Signatures. This Agreement may be executed in counterparts,
and all such executed counterparts shall constitute the same agreement. It shall
be necessary to account for only one such counterpart in proving this Agreement.



--------------------------------------------------------------------------------

(13) Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

(14) Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE IN WHICH THE
PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS
OF SUCH STATE. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT
SITTING IN THE STATE IN WHICH THE PROPERTY IS LOCATED.

(15) Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

(16) Construction. The parties acknowledge that the parties (and Operator as the
third party beneficiary) and their counsel have reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any exhibits or amendments hereto.

(17) Costs of Enforcement. If either party (or Operator as the third party
beneficiary) hereto fails to perform any of its obligations under this Agreement
or if a dispute arises concerning the meaning or interpretation of any provision
of this Agreement, then the defaulting party or the party not prevailing in such
dispute shall pay all costs and expenses incurred by the other party on account
of such default or in enforcing or establishing its rights hereunder, including,
without limitation, court costs and reasonable attorneys fees and disbursements.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

SELLER:

 

 

PURCHASER:

 

SCOTTSDALE PRINCESS PARTNERSHIP, ,

a general partnership formed under the laws of Arizona

 

 

SHR SCOTTSDALE, L.L.C.,

a Delaware limited liability company

 

By:  

 

 

By:

 

 

Its:  

 

  Its:  

 

By:  

 

    Its:  

 

    OPERATOR:     FAIRMONT HOTELS & RESORTS (U.S.) INC., a Delaware corporation,
joins this Agreement as a third party beneficiary     By:  

 

    Its:  

 

    By:  

 

    Its:  

 

   



--------------------------------------------------------------------------------

STATE OF    )    ) SS: COUNTY OF    )

On this      day of                     , 2006, before me appeared
                                 and                             , to me
personally known, who, being by me duly sworn, did say that they are
                     and                         , respectively, of
                                    , a                         ; that such
instrument was signed on behalf of such corporation by authority of its Board of
Directors; and said                                          and
                                         acknowledged such instrument to be the
free act and deed of such corporation.

 

Signature:  

 

Name:  

 

Notary Public State of

 

My commission expires:  

 



--------------------------------------------------------------------------------

STATE OF    )    ) SS: COUNTY OF    )

On this      day of                     , 2006, before me appeared
                         and                         , to me personally known,
who, being by me duly sworn, did say that they are                          and
                    , respectively, of                                         
        ; that such instrument was signed on behalf of such corporation by
authority of its Board of Directors; and said                          and
                                     acknowledged such instrument to be the free
act and deed of such corporation.

 

Signature:  

 

Name:  

 

Notary Public State of

 

My commission expires:  

 



--------------------------------------------------------------------------------

STATE OF    )    ) SS: COUNTY OF    )

On this      day of                     , 2006, before me appeared
                                     and                                 , to me
personally known, who, being by me duly sworn, did say that they are
                             and                             , respectively, of
                            ; that such instrument was signed on behalf of such
corporation by authority of its Board of Directors; and said
                             and                          acknowledged such
instrument to be the free act and deed of such corporation.

 

Signature:  

 

Name:  

 

Notary Public State of

 

My commission expires:  

 



--------------------------------------------------------------------------------

Exhibit S

Capital Programs

[SEE ATTACHED]